Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
27, 2020, is by and among CREE, INC., a North Carolina corporation (the
“Borrower”), the Lenders (as defined below) party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H


WHEREAS, the Borrower, certain Material Domestic Subsidiaries of the Borrower as
may be from time to time party thereto (the “Guarantors”), certain banks and
financial institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 9, 2015 (as amended by the First Amendment to Credit Agreement, dated
September 10, 2015, the Consent, dated July 13, 2016, the Second Amendment to
Credit Agreement dated as of November 13, 2017, the Third Amendment to Credit
Agreement dated as of August 21, 2018, the Consent, dated March 14, 2019 and the
Fourth Amendment to Credit Agreement dated as of December 16, 2019 and as
further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1 Amendments to Credit Agreement. From and after the Fifth Amendment Effective
Date (as hereinafter defined), the Credit Agreement is amended pursuant to this
Amendment to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex A to this Amendment.


1.17 Amendments to Schedules and Exhibits. From and after the Fifth Amendment
Effective Date, those certain Schedules and Exhibits attached as Annex B to this
Amendment shall replace the corresponding Schedules and Exhibits to the Credit
Agreement to reflect amendments pursuant to this Amendment. All other Schedules
and Exhibits to the Credit Agreement shall not be modified or otherwise
affected.





--------------------------------------------------------------------------------



1.18 Commitments. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, the Aggregate
Revolving Committed Amount (as in effect prior to the date hereof) shall be
reduced by an aggregate principal amount equal to $125,000,000. Each of the
parties hereto agrees that, after giving effect to this Amendment, the revised
Revolving Commitment and Revolving Commitment Percentage of each Lender (as of
the Fifth Amendment Effective Date) shall be as set forth on Schedule 2.1
attached as Annex B hereto. In connection with this Amendment, the outstanding
Revolving Loans and participation interests in existing Swingline Loans and
Letters of Credit shall be reallocated by causing such fundings and repayments
(which shall not be subject to any processing and/or recordation fees) among the
Lenders of the Revolving Loans as necessary such that, after giving effect to
reduction of the Aggregate Revolving Committed Amount as contemplated by this
Amendment, each Lender will hold Loans based on its Revolving Commitment (after
giving effect to such reduction). The Borrower shall be responsible for any
costs arising under Section 3.12 of the Credit Agreement resulting from such
reallocation and repayments. The Administrative Agent and the Required Lenders
hereby waive any notice requirements set forth in Section 3.3 of the Credit
Agreement in connection with the reduction of the Aggregate Revolving Committed
Amount as set forth herein. If, after giving effect to this Amendment, (a) the
aggregate principal amount of Revolving Obligations shall exceed the Aggregate
Revolving Committed Amount, (b) the aggregate principal amount of Swingline
Loans shall exceed the Swingline Committed Amount or (c) the aggregate principal
amount of LOC Obligations shall exceed the LOC Committed Amount, then the
Borrower shall immediately make payment on the Loans and/or to a cash collateral
account in respect of LOC Obligations in an amount necessary to eliminate such
excess in accordance with Section 3.4(b) of the Credit Agreement.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Fifth Amendment Effective Date”) upon satisfaction
(or waiver) of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties, the Lenders and the
Administrative Agent.


(b) No Default. No Default or Event of Default exists as of the Fifth Amendment
Effective Date and after giving effect to the transactions contemplated hereby.


(c) Representations and Warranties. The representations and warranties contained
in Section 6 of the Credit Agreement and the other Credit Documents are true and
correct in all material respects on and as of the Fifth Amendment Effective
Date, except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on the
Fifth Amendment Effective Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date).


(d) Corporate Documents. The Administrative Agent shall have received the
following, each in form and substance reasonably satisfactory to the
Administrative Agent, an officer’s certificate (i) certifying that the articles
of incorporation or other organizational
2



--------------------------------------------------------------------------------



documents, as applicable, of each Credit Party that were delivered on the
Closing Date remain true and complete as of the Fifth Amendment Effective Date
(or certified updates as applicable), (ii) certifying that the bylaws, operating
agreements or partnership agreements of each Credit Party that were delivered on
the Closing Date remain true and correct and in force and effect as of the Fifth
Amendment Effective Date (or certified updates as applicable), (iii) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, and certifying such resolutions to be
true and correct and in force and effect as of the Fifth Amendment Effective
Date, (iv) attaching certificates of good standing, existence or its equivalent
with respect to each Credit Party certified as of a recent date by the
appropriate Governmental Authorities of the state of incorporation or
organization and (v) certifying that each officer listed in the incumbency
certification contained in each Credit Party’s Officer’s Certificate, delivered
on the Closing Date remains a duly elected and qualified officer of such Credit
Party and such officer remains duly authorized to execute and deliver on behalf
of such Credit Party the Amendment or attaching a new incumbency certificate for
each officer signing this Amendment.


(e) Legal Opinions. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Fifth Amendment Effective
Date and addressed to the Administrative Agent and the Lenders, which shall be
in form and substance satisfactory to the Administrative Agent.


(f) Fees and Expenses. (i) The Administrative Agent shall have received from the
Borrower (A) for the account of each Lender that executes and delivers a
signature page to this Amendment to the Administrative Agent (each such Lender,
a “Consenting Lender”, and collectively, the “Consenting Lenders”), an amendment
fee in an amount equal to 5 basis points on the aggregate Revolving Commitments
of such Consenting Lender (after giving effect to this Amendment) and (B) such
other fees and expenses that are payable in connection with this Amendment and
(ii) King & Spalding LLP shall have received from the Borrower payment of all
outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Amendment.


(g) Form U-1. The Administrative Agent shall have received from the Borrower, a
duly executed Form U-1 (Statement of Purpose for an Extension of Credit Secured
by Margin Stock—FR U-1).




ARTICLE III
MISCELLANEOUS


3.1 Amended Terms. On and after the Fifth Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:
3



--------------------------------------------------------------------------------





(a) It has taken all necessary corporate and other organizational action to
authorize the execution, delivery and performance of this Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c) No consent, approval, authorization, or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d) The representations and warranties set forth in Section 6 of the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on and as
of the date hereof (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct as of such earlier date).


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


3.3 Reaffirmation of Obligations. Each Credit Party hereby ratifies the Credit
Agreement as amended by this Amendment and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement as so amended applicable to it
and (b) that it is responsible for the observance and full performance of its
respective Obligations.


3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.


3.5 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.


3.6 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof.


3.7 Counterparts; Telecopy. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which when so
executed and delivered will constitute an original, but all of which when taken
together will constitute a single contract. Delivery of an executed counterpart
to this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.


4



--------------------------------------------------------------------------------



3.8 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


3.9 GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.


3.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


3.11 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 11.10 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




5



--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.






BORROWER:      CREE, INC.,
              a North Carolina corporation


By: /s/ Neill P. Reynolds  
Name: Neill P. Reynolds
Title: Executive Vice President and Chief Executive Officer

















--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT


ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent, Issuing Lender, Swingline Lender and as a Lender


By: /s/ Michael Pugsley   
Name: Michael Pugsley
Title: Senior Vice President











--------------------------------------------------------------------------------

CREE, INC.
FIFTH AMENDMENT


LENDERS      BMO Harris Bank, N.A.,
              in its capacity as a Lender


By: /s/ Michael Kus  
Name: Michael Kus
Title: Managing Director







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
LENDERS      PNC Bank, National Association,
              in its capacity as a Lender


By: /s/ Walter A. Martz II  
Name: Walter A. Martz II
Title: Vice President







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT


LENDERS TRUIST BANK, as successor by merger to SunTrust Bank in its capacity as
a Lender
              in its capacity as a Lender


By: /s/ Julie Lindberg   
Name: Julie Lindberg
Title: Vice President







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
LENDERS      U.S. Bank National Association,
              in its capacity as a Lender


By: /s/ Lukas Coleman   
Name: Lukas Coleman
Title: Vice President







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
LENDERS      Bank of America N.A.,
              in its capacity as a Lender


By: /s/ Thomas M. Paulk  
Name: Thomas M. Paulk
Title: Senior Vice President







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
LENDERS      Citibank, N.A.,
              in its capacity as a Lender


By: /s/ James M. Walsh   
Name: James M. Walsh
Title: Managing Director and Vice President







--------------------------------------------------------------------------------


CREE, INC.
FIFTH AMENDMENT
LENDERS      First Horizon Bank,
              in its capacity as a Lender


By: /s/ Keith A. Sherman  
Name: Keith A. Sherman
Title: Senior Vice President







--------------------------------------------------------------------------------




ANNEX A


Amended Credit Agreement


See attached.









--------------------------------------------------------------------------------


Conformed CopyConformedcopy through FourthFifth Amendment Dated December 16,
2019March 27, 2020
                    


CREDIT AGREEMENT


Dated as of January 9, 2015


among


CREE, INC.,
as Borrower,


CERTAIN OF ITS MATERIAL DOMESTIC SUBSIDIARIES AS MAY BE PARTIES HERETO FROM TIME
TO TIME,
as Guarantors,

THE LENDERS IDENTIFIED HEREIN,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


BMO HARRIS BANK N.A,
PNC BANK, NATIONAL ASSOCIATION,
SUNTRUST BANKTRUIST BANK (as successor by merger to SunTrust Bank)
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents


ARRANGED BY:


WELLS FARGO SECURITIES, LLC,
BMO CAPITAL MARKETS CORP.,
PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC.
and
U.S. BANCORP INVESTMENTS, INC.
as Joint Lead Arrangers
and
WELLS FARGO SECURITIES, LLC
as Sole Book Manager


image01.jpg [image01.jpg]
                    
Prepared by: image11.jpg [image11.jpg]





--------------------------------------------------------------------------------




TABLE OF CONTENTS        Page


SECTION 1 DEFINITIONS AND ACCOUNTING TERMS    1
1.1 Definitions.         1
1.2 Computation of Time Periods.      2730
1.3 Accounting Terms.        2730
1.4 Letter of Credit Amounts.       2830
1.5 Divisions.         31
SECTION 2 CREDIT FACILITIES        2831
2.1 Commitments.         2831
2.2 Method of Borrowing.       3033
2.3 Interest.         3336
2.4 Repayment.         3437
2.5 Notes.          3437
2.6 Additional Provisions relating to Letters of Credit.    3437
2.7 Additional Provisions relating to Swingline Loans.    3841
2.8 [Reserved]         4043
2.9 [Reserved]         4043
2.10 Increase in Commitments.       4043
2.11 Extension of Termination Date.      4345
SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITY  4447
3.1 Default Rate.         4447
3.2 Conversion.         4547
3.3 Termination of Commitments.      4548
3.4 Prepayments.         4548
3.5 Fees.          4649
3.6 Capital Adequacy.        4649
3.7 Limitation on Eurocurrency Rate Loans.     4749
3.8 Illegality.         4751
3.9 Requirements of Law.        4751
3.10 Treatment of Affected Loans.       4852
3.11 Taxes.          4952
3.12 Compensation.        5256
3.13 Pro Rata Treatment.        5356
3.14 Sharing of Payments.        5457
3.15 Payments, Computations, Retroactive Adjustments of Applicable Percentage,
Etc. 54Etc. 58
3.16 Evidence of Debt.        5660
3.17 Certain Limitations.        5760
3.18 Defaulting Lenders. 5760
3.19 Cash Collateral. 5962
SECTION 4 GUARANTY 6063
4.1 The Guaranty. 6063
4.2 Obligations Unconditional. 6064
4.3 Reinstatement. 6265





--------------------------------------------------------------------------------



4.4 Certain Additional Waivers. 6265
4.5 Remedies. 6265
4.6 Rights of Contribution. 6265
4.7 Guarantee of Payment; Continuing Guarantee. 6366
SECTION 5 CONDITIONS PRECEDENT 6366
5.1 Conditions to Closing. 6366
5.2 Conditions to all Extensions of Credit. 6669
SECTION 6 REPRESENTATIONS AND WARRANTIES 6669
6.1 Organization and Good Standing. 6669
6.2 Due Authorization. 6669
6.3 No Conflicts. 6770
6.4 Consents. 6770
6.5 Financial Condition; Absence of Material Adverse Effect. 6770
6.6 No Default. 6770
6.7 Litigation. 6770
6.8 Taxes. 6771
6.9 Compliance with Law. 6871
6.10 ERISA. 6871
6.11 Use of Proceeds; Margin Stock. 68; Perfected Liquid Securities. 71
6.12 Investment Company Act. 6872
6.13 Environmental Matters. 6872
6.14 Intellectual Property, Franchises, etc. 6972
6.15 Solvency. 6972
6.16 Senior Indebtedness Status. 6972
6.17 Pledged Capital Stock Representations. 6972
6.18 Security Documents. 6973
6.19 Anti-Terrorism Laws; Anti-Money Laundering; Anti-Corruption. 7073
SECTION 7 AFFIRMATIVE COVENANTS 7073
7.1 Information Covenants. 7073
7.2 Preservation of Existence and Franchises. 7376
7.3 Books, Records and Inspections. 7376
7.4 Compliance with Law. 7376
7.5 Payment of Taxes. 7477
7.6 Insurance. 7477
7.7 Maintenance of Property. 7477
7.8 [Reserved]. 7477
7.9 Use of Proceeds. 7477
7.10 Financial Covenants. 74Asset Coverage Ratio. 78
7.11 Additional Credit Parties. 7478
7.12 [Reserved]. 7578
7.13 Further Assurances. 7578
SECTION 8 NEGATIVE COVENANTS 7579
8.1 Indebtedness. 7579
8.2 Liens. 7780
8.3 [Reserved]. 7780





--------------------------------------------------------------------------------



8.4 Consolidation, Merger, Sale or Purchase of Assets, etc. 7780
8.5 Asset Dispositions. 7781
8.6 Advances, Investments and Loans. 7881
8.7 Amendments Relating to Other Debt. 7881
8.8 Transactions with Affiliates. 7881
8.9 Ownership of Subsidiaries. 7882
8.10 Fiscal Year. 7982
8.11 Subsidiary Dividends. 7982
8.12 Restricted Payments. 7982
8.13 Change in Nature of Business. 7983
8.14 Anti-Corruption Laws; Sanctions. 8083
8.15 No Further Negative Pledges. 83
SECTION 9 EVENTS OF DEFAULT 8084
9.1 Events of Default. 8084
9.2 Acceleration; Remedies. 8185
SECTION 10 ADMINISTRATIVE AGENT 8286
10.1 Appointment and Authority. 8286
10.2 Rights as a Lender. 8286
10.3 Exculpatory Provisions. 8387
10.4 Reliance by Administrative Agent. 8487
10.5 Delegation of Duties. 8488
10.6 Resignation of Administrative Agent. 8488
10.7 Non-Reliance on Administrative Agent and Other Lenders. 8589
10.8 No Other Duties; Etc. 8589
10.9 Administrative Agent May File Proofs of Claim. 8689
10.10 Guaranty Matters. 8690
SECTION 11 MISCELLANEOUS 8790
11.1 Notices; Effectiveness; Electronic Communications. 8790
11.2 Right of Set-Off; Adjustments; Payments Set Aside. 8892
11.3 Successors and Assigns. 8993
11.4 No Waiver; Remedies Cumulative. 9397
11.5 Expenses; Indemnification; Damage Waiver. 9397
11.6 Amendments, Waivers and Consents. 9599
11.7 Counterparts. 97100
11.8 Headings. 97100
11.9 Survival. 97100
11.10 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. 97101
11.11 Severability. 98102
11.12 Entirety. 98102
11.13 Binding Effect; Termination. 99102
11.14 Confidentiality. 99102
11.15 [Reserved]. 100103
11.16 Conflict. 100103
11.17 USA PATRIOT Act Notice. 100103
11.18 Replacement of 100104





--------------------------------------------------------------------------------



11.19 No Advisory or Fiduciary Responsibility. 101104
11.20 EEA Financial Institutions. 105
11.21 Acknowledgement Regarding any Supported QFCs. 106









--------------------------------------------------------------------------------



SCHEDULES


Schedule 2.1   Commitments
Schedule 2.2(a)(i)  Form of Notice of Revolving Loan Borrowing
Schedule 2.2(a)(ii)  Form of Notice of Swingline Loan Borrowing
Schedule 2.5   Form of Revolving Note
Schedule 3.2   Form of Notice of Extension/Conversion
Schedule 3.11-1   Form of U.S. Tax Compliance Certificate
Schedule 3.11-2   Form of U.S. Tax Compliance Certificate
Schedule 3.11-3   Form of U.S. Tax Compliance Certificate
Schedule 3.11-4   Form of U.S. Tax Compliance Certificate
Schedule 5.1(e)   Form of Officer’s Certificate
Schedule 6.7   Litigation
Schedule 6.13    Environmental Matters
Schedule 6.17   Issued and Outstanding Capital Stock
Schedule 7.1(c)   Form of Officer’s Compliance Certificate
Schedule 7.11   Form of Joinder Agreement
Schedule 8.1(b)   Existing Indebtedness
Schedule 8.2   Existing Liens
Schedule 8.6   Existing Investments
Schedule 11.1   Notice Addresses
Schedule 11.3(b)  Form of Assignment and Assumption







--------------------------------------------------------------------------------




CREDIT AGREEMENT




        THIS CREDIT AGREEMENT dated as of January 9, 2015 (the “Credit
Agreement”), is by and among CREE, INC., a North Carolina corporation (the
“Borrower”), certain Material Domestic Subsidiaries of the Borrower as may be
parties hereto from time to time (the “Guarantors”), the Lenders (as defined
herein) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, the Borrower has requested that the Lenders provide
$500,000,000125,000,000 in credit facilities for the purposes set forth herein,
and the Lenders are willing to do so on the terms and conditions set forth
herein.


        NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


SECTION 1


DEFINITIONS AND ACCOUNTING TERMS


1.1 Definitions.


        As used herein, the following terms shall have the meanings herein
specified unless the context otherwise requires. Defined terms herein shall
include in the singular number the plural and in the plural the singular:


“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person or substantially all of the Property
(other than Capital Stock) of another Person or a line of business from another
Person, whether or not involving a merger or consolidation with such other
Person.


“Additional Commitment Lender” has the meaning set forth in Section 2.11(d).


“Additional Credit Party” means each Material Domestic Subsidiary of the
Borrower that becomes a Guarantor after the Closing Date by execution of a
Joinder Agreement.


        “Administrative Agent” means the Person identified as such in the
heading hereof, together with any permitted successors and assigns.


        “Administrative Agent’s Office” means the Administrative Agent’s address
as set forth on Schedule 11.1, or such other address or account as the
Administrative Agent may from time to time notify in writing to the Borrower,
the Lenders, the Issuing Lender and the Swingline Lender.





--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


        “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling (including but not limited to all directors and
executive officers of such Person), controlled by or under direct or indirect
common control with such Person. A Person shall be deemed to control a
corporation if such Person possesses, directly or indirectly, the power (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such corporation or (ii) to direct or cause direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or other agreement.


        “Agent Parties” has the meaning set forth in Section 11.1(c).


        “Aggregate Revolving Committed Amount” has the meaning assigned to such
term in Section 2.1(a).


“Anti-Corruption Laws” means any law, rule or regulation of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Law” means (i) the USA PATRIOT Act, (ii) the Trading with the
Enemy Act, (iii) any of the foreign assets control regulations of the U.S.
Department of Treasury (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (iv) any other statute,
regulation, executive order, or other law pertaining to the prevention of future
acts of terrorism, in each case as such law may be amended from time to time.


        “Applicable Lending Office” means, as to any Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent.


        “Applicable Percentage” means, for any day, the rate per annum set forth
below, based on the Consolidated Total Leverage Ratio then in effect, it being
understood that the Applicable Percentage for (i) Base Rate Loans shall be the
percentage set forth under the column “Base Rate Margin”, (ii) Eurocurrency Rate
Loans shall be the percentage set forth under the column “Eurocurrency Margin”,
(iii)a rate per annum equal to (a) with respect to any Base Rate Loan, 0.25%,
(b) with respect to any Eurocurrency Rate Loan, Daily LIBOR Swingline Loans
shall be the percentage set forth under the column “Eurocurrency Margin”, (iv)or
Standby Letter of Credit Fee shall be the percentage set forth under the column
“Eurocurrency Margin” and (v, 1.25% and (c) with respect to the Unused Fee shall
be the percentage set forth under the column “Unused Fee”:, 0.25%.


2



--------------------------------------------------------------------------------




LevelConsolidated Total Leverage RatioEurocurrency MarginBase Rate MarginUnused
FeeI
Less than 1.00 to 1.00
0.80%0.00%0.090%IIGreater than or equal to 1.00 to 1.00 but less than 1.50 to
1.001.00%0.00%0.120%IIIGreater than or equal to 1.50 to 1.00 but less than 2.25
to 1.001.25%0.25%0.150%IVGreater than or equal to 2.25 to 1.00 but less than
3.50 to 1.001.50%0.50%0.200%VGreater than or equal to 3.50 to
1.001.75%0.75%0.250%



The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date by which the
Borrower is required to provide the quarterly or annual compliance certificate
and related financial statements in accordance with the provisions of Sections
7.1(a) and (b), as appropriate; provided that:


        (i) the Applicable Percentage in effect from the Third Amendment
Effective Date through the fifth Business Day immediately following the date an
Officer’s Compliance Certificate is required to be delivered pursuant to Section
7.1(c) for the fiscal quarter ending September 22, 2018 shall be determined
based upon Pricing Level IV, and


(ii) notwithstanding the foregoing, in the event an annual or quarterly
Officer’s Compliance Certificate and related financial statements are not
delivered timely to the Administrative Agent by the date required by Sections
7.1(a), (b) and (c), as appropriate, the Applicable Percentage, in each case,
shall be based on Pricing Level V until the date five (5) Business Days after
such compliance certificate and related financial statements are delivered to
the Administrative Agent.


Subject to the qualifications set forth above, the Applicable Percentage, in
each case, shall be effective from an interest determination date until the next
interest determination date. The Administrative Agent shall determine the
appropriate Applicable Percentages promptly upon receipt of, and based on the
information contained in, the quarterly or annual compliance certificates and
related financial statements. The Administrative Agent shall promptly notify the
Borrower and the Lenders of any change in the Applicable Percentage. Such
determinations by the Administrative Agent shall be conclusive absent manifest
error. Adjustments in the Applicable Percentage shall be effective as to
existing Extensions of Credit as well as new Extensions of Credit made
thereafter. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Percentage for any period shall
be subject to the provisions of Section 3.15(c).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, BMO Capital Markets Corp., PNC
Capital Markets LLC, SunTrust Robinson Humphrey Inc. and U.S. Bancorp
Investments, Inc., in their capacity as joint lead arrangers.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


3



--------------------------------------------------------------------------------



“Asset Coverage Ratio” means, as of any date of determination, (a) the amount of
Perfected Liquid Securities on such date to (b) the Outstanding Amount of all
Loans (including Incremental Loans) and LOC Obligations at such time.


        “Asset Disposition” shall mean and include the sale, lease or other
disposition (or the entering into a contract or other agreement that, upon
consummation, will result in the sale, lease or other disposition) of any
Property by any Credit Party or any Subsidiary thereof (including the Capital
Stock of a Subsidiary) other than (A) the sale or other disposition of inventory
in the ordinary course of business and (B) the sale, lease or other disposition
of machinery, equipment and other assets no longer used or useful in the conduct
of such Credit Party’s or Subsidiary’s business. For the avoidance of doubt,
none of (x) the sale of any Permitted Convertible Indebtedness by the Borrower,
(y) the sale of any Permitted Warrant Transaction by the Borrower nor (z) the
performance by Borrower of its obligations under any Permitted Convertible
Indebtedness or any Permitted Warrant Transaction, shall constitute an Asset
Disposition.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Administrative Agent, in
substantially the form of Schedule 11.3(b) or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).


        “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.


        “Bankruptcy Event” means, with respect to any Person, the occurrence of
any of the following with respect to such Person: (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of such Person or for any substantial part of its Property
or ordering the winding up or liquidation of its affairs; or (ii) there shall be
commenced against such Person an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
(60) consecutive days; or (iii) such Person shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order
4



--------------------------------------------------------------------------------



for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or make any general assignment for the benefit
of creditors; or (iv) such Person shall be unable to, or shall admit in writing
its inability to, pay its debts generally as they become due.


        “Base Rate” means, at any time, the highest of (a) the Prime Rate, (b)
the Federal Funds Rate plus 0.50% and (c) the Eurocurrency Rate for an Interest
Period of one month plus 1%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or,
the Federal Funds Rate or the Eurocurrency Rate (provided that clause (c) shall
not be applicable during any period in which the Eurocurrency Rate is
unavailable or unascertainable).


        “Base Rate Loan” means a Loan that bears interest at a rate based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
Eurocurrency Rate and/or Daily LIBOR Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Rate and/or Daily LIBOR Rate with an Unadjusted Benchmark
Replacement for each applicable Interest Period, the spread adjustment, or
method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (a) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the Eurocurrency Rate and/or
Daily LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the Eurocurrency Rate
and/or Daily LIBOR Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
5



--------------------------------------------------------------------------------



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate and/or Daily LIBOR Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Eurocurrency Rate and/or Daily LIBOR Rate permanently or indefinitely ceases
to provide the Eurocurrency Rate and/or Daily LIBOR Rate; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate and/or Daily LIBOR Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the Eurocurrency Rate and/or Daily LIBOR Rate announcing that
such administrator has ceased or will cease to provide the Eurocurrency Rate
and/or Daily LIBOR Rate, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide the Eurocurrency Rate and/or Daily LIBOR Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Rate and/or Daily LIBOR Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the Eurocurrency Rate and/or Daily LIBOR Rate, a resolution
authority with jurisdiction over the administrator for the Eurocurrency Rate
and/or Daily LIBOR Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Eurocurrency Rate and/or
Daily LIBOR Rate, which states that the administrator of the Eurocurrency Rate
and/or Daily LIBOR Rate has ceased or will cease to provide LIBOR permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurocurrency
Rate and/or Daily LIBOR Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the Eurocurrency Rate and/or Daily LIBOR Rate
announcing that the Eurocurrency Rate and/or Daily LIBOR Rate is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and/or Daily LIBOR
6



--------------------------------------------------------------------------------



Rate and solely to the extent that the Eurocurrency Rate and/or Daily LIBOR Rate
has not been replaced with a Benchmark Replacement, the period (a) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the Eurocurrency Rate and/or Daily LIBOR Rate
for all purposes hereunder in accordance with Section 3.7(b) and (b) ending at
the time that a Benchmark Replacement has replaced the Eurocurrency Rate and/or
Daily LIBOR Rate for all purposes hereunder pursuant to Section 3.7(b).


        “Beneficial OwnersOwnership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.


        “Book Manager” means Wells Fargo Securities, LLC, in its capacity sole
book manager.


“Borrower” has the meaning set forth in the introductory paragraph hereof,
together with any permitted successors and assigns.


        “Borrower Materials” has the meaning set forth in Section 7.1.


        “Borrowing” means a borrowing consisting of simultaneous Loans of the
same type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.2.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a
Eurocurrency Rate Loan, the term “Business Day” shall also exclude any day on
which banks in London, England are not open for dealings in Dollar deposits in
the London interbank market.


        “Capital Lease” means any lease the payments and obligations with
respect to which would be required to be capitalized in accordance with GAAP.


        “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.


        “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or the Swingline Lender (as applicable) and the Lenders, as collateral
for LOC Obligations, Obligations in respect of Swingline Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the Issuing Lender or the
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swingline Lender
7



--------------------------------------------------------------------------------



(as applicable). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


        “Cash Equivalents” means, collectively, (i) marketable direct
obligations issued or unconditionally guaranteed by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States of America is pledged in support thereof) having maturities of
not more than twelve months from the date of acquisition, (ii) U.S. dollar
denominated (or foreign currency fully hedged) time deposits, certificates of
deposit, Euro time deposits and Euro certificates of deposit of (y) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (z) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof, from Moody’s is at least P-1 or the
equivalent thereof or from Fitch is at least F1 or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date of acquisition, (iii) commercial paper and variable
or fixed rate notes issued by any Approved Bank (or by the parent company
thereof) or any variable rate notes issued by, or guaranteed by, any domestic
corporation rated A-1 (or the equivalent thereof) or better by S&P, P-1 (or the
equivalent thereof) or better by Moody’s or F1 (or the equivalent thereof) or
better by Fitch and maturing within six months of the date of acquisition and
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which the Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations. Notwithstanding anything above, it is understood and
agreed that auction rate securities shall not constitute Cash Equivalents.


        “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


        “Change of Control” means (i) any Person or two or more Persons acting
in concert shall have acquired beneficial ownership, directly or indirectly, of
Voting Stock of the Borrower (or other securities convertible into such Voting
Stock) representing 35% or more of the combined voting power of all Voting Stock
of the Borrower, or (ii) during any period of up to 24 consecutive months,
commencing after the Closing Date, individuals who at the beginning of such 24
month period were directors of the Borrower, together with directors whose
nomination for election was endorsed by those directors, cease to constitute a
majority of the board of directors of the Borrower. As used herein, “beneficial
ownership” shall have the meaning provided in Rule 13d-3 of the Securities and
Exchange Commission under the Securities and Exchange Act of 1934.


        “Closing Date” means January 9, 2015.


8



--------------------------------------------------------------------------------



“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.


        “Commitment Period” means, with respect to any Lender, the period from
and including the Closing Date to but not including the earlier of (i) the
Termination Date of such Lender then in effect, or (ii) the date on which the
Commitments shall terminate in accordance with the provisions of this Credit
Agreement.


        “Commitments” means the Revolving Commitments, the Swingline Commitment
and the LOC Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Compliance Certificate” means a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent in connection with (i) any
Extension of Credit, (ii) any Incremental Loan pursuant to Section 2.10, (iii)
any Permitted Acquisition, (iv) any Indebtedness permitted to be incurred
pursuant to Sections 8.1(j) and (k) and (v) any Restricted Payment referenced in
Section 8.12, as applicable, and containing reasonably detailed calculations,
upon giving effect to the applicable transaction, of the Asset Coverage Ratio as
of such date of determination.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


        “Consolidated EBITDA” means, for any period, in each case for the Credit
Parties and their Subsidiaries on a consolidated basis, an amount equal to
Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income (other than amounts
specifically excluded from Consolidated Net Income under clauses (a) through (c)
of the definition of Consolidated Net Income): (i) Consolidated Interest
Expense, (ii) taxes, (iii) depreciation and amortization, (iv) all non-recurring
expenses and charges which do not represent a cash item in such period, (v)
expenses in connection with the issuance of stock options or other equity as
compensation to employees and/or management of any Credit Party or Subsidiary
and (vi) costs and expenses, in an amount not to exceed $5,000,000 in the
aggregate during any four (4) fiscal quarter period, incurred in connection with
any investment, acquisition, asset disposition, equity issuance or incurrence,
payment, prepayment, refinancing or redemption of indebtedness (including fees
and expenses related to this Agreement and any amendments, supplements and
modifications thereof), including the amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses (in each case whether or not
consummated) minus (b) to the extent included in calculating Consolidated Net
Income, (i) all non-recurring, non-cash items increasing net income for such
period and (ii) any cash payments made during such period in respect of items
described in clause (iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred plus (or minus) (c) non-cash
losses (or gains) arising from the impact of mark-to-market valuation of the
Credit Parties’ Investment in Lextar Electronics Corporation.


        “Consolidated Interest Coverage Ratio” means, as of the end of any
fiscal quarter of the Borrower, the ratio of Consolidated EBITDA for the period
of four consecutive fiscal quarters ending on such date to Consolidated Interest
Expense for the period of four consecutive fiscal quarters ending on such
date. “Consolidated Interest Expense” means, for any period, all interest
expense, including the
9



--------------------------------------------------------------------------------



amortization of debt discount and premium and the interest component under
Capital Leases, in each case for the Credit Parties and their Subsidiaries on a
consolidated basis determined in accordance with GAAP.


        “Consolidated Net Income” means, for any period, the net income (or
loss) of the Credit Parties and their Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding:


        (a) any extraordinary gains or losses;


        (b) net earnings of any business entity (other than a Subsidiary) in
which any Credit Party or any Subsidiary thereof has an ownership interest
unless such net earnings shall have actually been received by such Credit Party
or its Subsidiaries in the form of cash distributions;


        (c) any gain or loss from Asset Dispositions not in the ordinary course
of business during such period; and


        (d) any portion of the net earnings of any Subsidiary which for any
reason is unavailable for payment of dividends to the Credit Parties.


“Consolidated Senior Secured Debt” means, as of any date, with respect to the
Credit Parties and their Subsidiaries on a consolidated basis determined in
accordance with GAAP, all Funded Debt of the Credit Parties and their
Subsidiaries that is secured by a Lien, excluding all such Funded Debt that is
Subordinated Debt.
“Consolidated Senior Secured Leverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated Senior Secured Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.
“Consolidated Tangible Net Worth” shall mean total shareholders’ equity (or its
equivalent), less any intangible assets, of the Credit Parties and their
Subsidiaries on a consolidated basis, determined in accordance with GAAP.
        “Consolidated Total Assets” means, as of any date, the sum of all items
which would be classified as assets of the Credit Parties and their Subsidiaries
on a consolidated basis determined in accordance with GAAP.


        “Consolidated Total Debt” means, as of any date, all Funded Debt of the
Credit Parties and their Subsidiaries on a consolidated basis determined in
accordance with GAAP.


“Consolidated Total Net Debt” means, as of any date, (a) all Consolidated Total
Debt minus (b) the sum of the following assets of the Credit Parties, up to an
aggregate amount not to exceed $500,000,000, to the extent such assets are
Unencumbered Assets held in the United States: (i) cash, (ii) Cash Equivalents
and (iii) Marketable Securities.


        “Consolidated Total Leverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated Total Debt on such date to
Consolidated EBITDA for the period of four consecutive fiscal quarters ending on
such date.


“Consolidated Total Net Leverage Ratio” means, as of the end of any fiscal
quarter of the Borrower, the ratio of Consolidated Total Net Debt on such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters ending
on such date.
10



--------------------------------------------------------------------------------





        “Credit Documents” means this Credit Agreement, the Notes, the Security
Documents, any Joinder Agreement, the Engagement Letter and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto (in each case as the same may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time).


        “Credit Party” means the Borrower and the Guarantors.


        “Daily LIBOR Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b), for each day with respect to any
Swingline Loan issued pursuant to Section 2.2(a)(ii), the rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent as
the London interbank offered rate for deposits in Dollars at approximately 11:00
A.M. (London time) on such day and having an advance date of such day and an
interest period of one month; provided, however, if more than one rate is
published by the ICE Benchmark Administration Limited, the applicable rate shall
be the arithmetic mean of all such rates. If, for any reason, such rate is not
available, the term “Daily LIBOR Rate” shall mean, for each day with respect to
any Daily LIBOR Swingline Loan, the rate per annum at which, as determined by
the Administrative Agent in accordance with its customary practices, Dollars in
an amount comparable to the Loans then requested are being offered to leading
banks at approximately 11:00 A.M. (London time) on such day and having an
advance date of such day and a maturity date of one month for settlement in
immediately available funds by leading banks in the London interbank market.
Notwithstanding anything to the contrary herein, in no event shall the Daily
LIBOR Rate be less than 0%.


        “Daily LIBOR Swingline Loan” means a Swingline Loan that bears interest
at a rate based on the Daily LIBOR Rate.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


        “Default” means any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.


        “Default Rate” means (a) when used with respect to Loans, an interest
rate equal to (i) for Base Rate Loans (A) the Base Rate plus (B) the Applicable
Percentage applicable to Base Rate Loans plus (C) 2.00% per annum and (ii) for
Eurocurrency Rate Loans, a rate per annum of 2.00% in excess of the rate
(including the Applicable Percentage) then applicable to such Eurocurrency Rate
Loan until the end of the applicable Interest Period and thereafter at a rate
equal to 2.00% in excess of the rate (including the Applicable Percentage) then
applicable to Base Rate Loans, (b) when used with respect to Standby Letter of
Credit Fees, a rate equal to the Applicable Percentage plus 2.00% per annum and
(c) when used with respect to other Obligations, an interest rate equal to (i)
the Base Rate plus (ii) the Applicable Percentage applicable to Base Rate Loans
plus (iii) 2.00% per annum.


        “Defaulting Lender” means, subject to Section 3.18, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
(3)
11



--------------------------------------------------------------------------------



Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder, (c)
has notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations generally under agreements (other
than this Credit Agreement) in which it commits to extend credit, unless such
failure is the subject of a good faith dispute, (d) has failed, within three (3)
Business Days after written request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, (e) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.


        “Dollars “ and “$” means dollars in lawful currency of the United States
of America.


        “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any State of the United States or the District of
Columbia.


“Early Opt-in Election” means the occurrence of:


(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.7(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Eurocurrency Rate and/or Daily LIBOR Rate, and


(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
12



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.




        “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Sections 11.3(b)(iii) and (v) (subject to such consents, if
any, as may be required under Section 11.3(b)(iii)).


        “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or other governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.


        “Engagement Letter” means the letter agreement dated as of December 3,
2014 between Wells Fargo Securities, LLC and the Borrower, as amended, modified,
supplemented or replaced from time to time.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Credit Party or their
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Material of Environmental Concern, (d) the
release or threatened release of any Material of Environmental Concern into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.


        “ERISA Affiliate” means an entity which is under common control with the
Borrower within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes the Borrower and which is treated as a single employer
under Sections 414(b) or (c) of the Internal Revenue Code.


        “ERISA Event” means (a) Reportable Event with respect to a Plan; (b) the
incurrence by the Borrower of liability with respect to a withdrawal by the
Borrower or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which it or such ERISA Affiliate was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) the incurrence by the Borrower of liability with respect to a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
incurrence by the Borrower of liability with respect to the filing of a notice
of intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Plan or Multiemployer Plan; (e) the incurrence by the Borrower
13



--------------------------------------------------------------------------------



of liability with respect to an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; or (f) the imposition of any material liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.


“Eurocurrency Rate” means, subject to the implementation of a Benchmark
Replacement in accordance with Section 3.7(b), (a) for any Interest Period with
respect to a Eurocurrency Rate Loan, the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period as published by the ICE Benchmark Administration
Limited, a United Kingdom company, or a comparable or successor quoting service
approved by the Administrative Agent, at approximately 11:00 a.m. (London time)
two (2) London Banking Days prior to the first day of the applicable Interest
Period. If, for any reason, such rate is not published by the ICE Benchmark
Administration Limited (or any applicable successor page), then the
“Eurocurrency Rate” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period and (b) for any interest rate calculation
with respect to a Base Rate Loan, the rate of interest per annum determined on
the basis of the rate for deposits in Dollars for an interest period equal to
one month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day. If, for any reason, such rate is not published by the ICE Benchmark
Administration Limited (or any applicable successor page) then the “Eurocurrency
Rate” for such Base Rate Loan shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination. Notwithstanding anything to the contrary herein, in no event
shall the Eurocurrency Rate be less than 0%.


        “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
based on the Eurocurrency Rate.


        “Event of Default” has the meaning assigned to such term in Section 9.1.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
14



--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated)
or overall gross receipts, franchise Taxes, and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 11.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(g) and (d)
any U.S. federal withholding Taxes imposed under FATCA.


        “Existing Credit Agreement” shall mean that certain Credit Agreement
dated as of August 12, 2014 between the Borrower and Wells Fargo Bank, National
Association, as amended, modified or supplemented from time to time.


        “Existing Termination Date” has the meaning set forth in Section
2.11(a).


        “Extending Lender” has the meaning set forth in Section 2.11(e).


        “Extension Date” has the meaning set forth in Section 2.11(a).


        “Extension of Credit” means, as to any Lender, the making of, or
participation in, a Loan by such Lender or the issuance, amendment, increase or
extension of, or participation in, a Letter of Credit by such Lender.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements with respect thereto.


        “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as determined by the Administrative Agent.


        “Fees” means all fees payable pursuant to Section 3.5.


15



--------------------------------------------------------------------------------



        “Fitch” means Fitch Rating, part of the Fitch Group, a subsidiary of
Fimalac, S.A., or any successor or assignee of the business of such company in
the business of rating securities.


        “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the Issuing Lender). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Holding Company” means any Domestic Subsidiary,
substantially all the assets of which consist of Capital Stock of Foreign
Subsidiaries.


        “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to the Issuing Lender, such Defaulting Lender’s Revolving
Commitment Percentage of the outstanding LOC Obligations other than LOC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lender or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.


        “Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


        “Funded Debt” means, with respect to any Person, all Indebtedness of
such Person, other than obligations of the type set forth in clauses (h) and (i)
in the definition of Indebtedness. For purposes of calculating Funded Debt
during the period from the date the Borrower has elected to settle any Permitted
Convertible Indebtedness in cash until the date such payment is made, Funded
Debt shall include the aggregate principal amount of any Permitted Convertible
Indebtedness plus any cash payments the Borrower is obligated to pay in excess
of the aggregate principal amount thereof.


        “GAAP” means generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.


        “Governmental Authority” means any federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.


        “Guarantor” has the meaning set forth in the introductory paragraph
hereof, together with any permitted successors and assigns.


        “Increased Amount Date” has the meaning set forth in Section 2.10.


        “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person issued or assumed as the deferred purchase price of Property or services
purchased by such Person
16



--------------------------------------------------------------------------------



which would appear as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all Support Obligations of such Person with respect to
Indebtedness of another Person, (e) the maximum stated amount of all standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder to
the extent unreimbursed (other than letters of credit (i) supporting other
Indebtedness of such Person or (ii) offset by a like amount of cash or
government securities pledged or held in escrow to secure such letter of credit
and draws thereunder), (f) the principal portion of all obligations of such
Person under Capital Leases, (g) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, provided that for purposes hereof
the amount of such Indebtedness shall be limited to the amount of such
Indebtedness as to which there is recourse to such Person or the fair market
value of the Property which is subject to the Lien, if less, (h) all obligations
of such Person under take-or-pay or similar arrangements or under commodities
agreements, (i) the Swap Termination Value of any Swap Contract, (j) all
obligations of such Person under conditional sale or other title retention
agreements relating to Property purchased by such Person (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (k) all preferred stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration at any time prior to the latest Termination Date then in
effect, (l) the aggregate net amount of Indebtedness or obligations relating to
the sale, contribution or other conveyance of accounts receivable (or similar
transaction) regardless of whether such transaction is effected without recourse
or in a manner which would not be reflected on a balance sheet in accordance
with GAAP, (m) the principal portion of all obligations of such Person under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP, (n) the Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for the payment of
such Indebtedness, and (o) the maximum amount of all contingent obligations
(including, without limitation, obligations to make earn-out payments) of such
Person reasonably anticipated by such Person in good faith to be incurred in
connection with Acquisitions permitted under Section 8.4 and Acquisitions
consummated prior to the Closing Date. For purposes hereof, Indebtedness shall
also include payments in respect of Indebtedness which constitute current
liabilities of the obligor under GAAP. The Indebtedness of any Person shall not
include (a) trade debt incurred in the ordinary course of business and due
within twelve months of the incurrence thereof, (b) accrued expenses and (c)
accrued pension and retirement plan liabilities to the extent such liabilities
would not appear as debt on a balance sheet of such Person in accordance with
GAAP. For the avoidance of doubt, the obligations of the Borrower under any
Permitted Warrant Transaction shall not constitute Indebtedness. For purposes
hereof, the amount of any Permitted Convertible Indebtedness shall be the
aggregate principal amount thereof, without giving effect to any integration
thereof with any Permitted Bond Hedge Transaction pursuant to Treasury
Regulation § 1.1275-6.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.


        “Indemnitees” has the meaning set forth in Section 11.5(b).


        “Information” has the meaning set forth in Section 11.14.
17



--------------------------------------------------------------------------------





        “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the
last day of each Interest Period applicable to such Loan and any Termination
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including any Swingline Loan bearing
interest at the Base Rate) or Daily LIBOR Swingline Loan, the last Business Day
of each March, June, September and December and any Termination Date.


        “Interest Period” means, with respect to Eurocurrency Rate Loans, a
period one, two, three or six months’ duration or, if agreed by all of the
relevant Lenders twelve months, as the Borrower may elect, commencing in each
case on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (A) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that where the next succeeding Business Day
falls in the next succeeding calendar month, then on the next preceding Business
Day), (B) no Interest Period shall extend beyond the next Termination Date to
occur and (C) where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar
month.


        “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations issued thereunder, in each case as in effect from time to time.
References to sections of the Internal Revenue Code shall be construed also to
refer to any successor sections.


        “Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such other Person, (b) any deposit
with, or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Support
Obligations (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person, but excluding any
Restricted Payment to such Person. For purposes hereof, Investment shall not
include any funding by any Credit Party of qualified or nonqualified retirement
or other benefit plans for directors, officers or employees pursuant to the
terms thereof.


        “IRS” means the United States Internal Revenue Service.


        “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).


        “Issuing Lender” means with respect to all Letters of Credit issued
after the Closing Date, Wells Fargo Bank and its successors in such capacity.


        “Joinder Agreement” means a Joinder Agreement substantially in the form
of Schedule 7.11 executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 7.11.


18



--------------------------------------------------------------------------------



        “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


        “Lenders” means each Person identified as a “Lender” on the signature
pages hereto and any Person which becomes a Lender pursuant to the terms hereof
and their respective successors and assigns.


        “Letter of Credit” means any standby letter of credit issued by the
Issuing Lender for the account of the Borrower or its Subsidiaries in accordance
with the terms of Section 2.1(c).


        “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the Issuing Lender.


        “Letter of Credit Expiration Date” means the day that is five (5)
Business Days prior to the latest Termination Date (or, if such day is not a
Business Day, the next proceeding Business Day) for any Lenders then in effect.


        “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
the Aggregate Revolving Committed Amount and (b) the LOC Committed Amount. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.


        “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference or priority or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any financing or similar statement or notice filed under the Uniform Commercial
Code as adopted and in effect in the relevant jurisdiction or other similar
recording or notice statute, and any lease in the nature thereof) securing or
purporting to secure any Indebtedness.


“Liquidity” means the sum of (a) the sum of the following assets of the Credit
Parties and their Subsidiaries that are Unencumbered Assets: (i) cash, (ii) Cash
Equivalents and (iii) Marketable Securities, plus (b) the actual daily unused
amount of the Aggregate Revolving Committed Amount, but only to the extent that
any usage of such unused amount on any applicable test date would not result in
(x) a Consolidated Total Leverage Ratio in excess of 4.25 to 1.00 (determined on
a Pro Forma Basis) or (y) Consolidated Senior Secured Leverage Ratio in excess
of 3.00 to 1.00 (determined on a Pro Forma Basis) plus (c) an amount not to
exceed $300,000,000 of the following assets of Subsidiaries that are not Credit
Parties that can be repatriated to the Credit Parties within a thirty day time
period: (i) cash, (ii) Cash Equivalents and (iii) Marketable Securities.


        “Loans” means the Revolving Loans and the Swingline Loans, and the Base
Rate Loans, Eurocurrency Rate Loans and Daily LIBOR Swingline Loans comprising
such Loans.


        “LOC Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any LOC Borrowing in accordance with its Revolving
Commitment Percentage. All LOC Advances shall be denominated in Dollars.


19



--------------------------------------------------------------------------------



        “LOC Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a borrowing of Revolving Loans. All LOC Borrowings shall be
denominated in Dollars.


        “LOC Commitment” means, with respect to the Issuing Lender, the
commitment of the Issuing Lender to issue Letters of Credit in an aggregate face
amount at any time outstanding (together with the amounts of any unreimbursed
drawings thereon) of up to the LOC Committed Amount and, with respect to the
Lenders, the commitment of each Lender to purchase participation interests in
the LOC Obligations up to its Revolving Commitment Percentage of the LOC
Committed Amount as provided in Section 2.2(a)(iii)(B).


        “LOC Committed Amount” has the meaning assigned to such term in Section
2.1(c).


        “LOC Documents” means, with respect to any Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.


        “LOC Obligations” means, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (ii) the aggregate
amount of all Unreimbursed Amounts, including all LOC Borrowings. For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.4. For all purposes of this Credit Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

        “London Banking Day” means any day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.


“Marketable Securities” means the following securities provided such securities
conform to the Borrower’s investment guidelines and have readily-determinable
market values: (i) investments in direct obligations of the United States of
America or of any agency or instrumentality thereof rated at investment grade or
better; (ii) investments in commercial paper rated at least P-1 by Moody’s and
at least A-1 by S&P; (iii) investments in certificates of deposit, eurodollar
deposits or bankers’ acceptance issued by any United States commercial bank
whose debt is rated in one of the three highest long term rating categories or
in the highest short term rating category by Moody’s or S&P; (iv) repurchase
agreements secured by obligations described in clause (i) above; (v) equity
securities which are listed on a national securities exchange registered under
Section 6 of the Securities and Exchange Act of 1934 or quoted on a U.S.
automated interdealer quotations system; (vi) equity securities which are listed
on a recognized foreign stock exchange; (vii) bonds of corporations domiciled in
the United States or municipalities located in the United States rated at
investment grade or better; (viii) bonds of foreign corporations or sovereign
nations (other than the United States) and (ix) investments in mutual funds
(including without limitation money market funds and index funds) registered
under the Investment Company Act of 1940, as amended, provided that the
portfolio of any such mutual fund is limited to securities described in clauses
(i) through (viii) above.
20



--------------------------------------------------------------------------------





        “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Credit Document, or
of the ability of any Credit Party to perform its obligations under any Credit
Document to which it is a party or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Credit Document to which it is a party.


“Material Domestic Subsidiary” shall mean any Domestic Subsidiary of the
Borrower that, together with its Subsidiaries, (a) generates more than 5% of
Consolidated EBITDA on a Pro Forma Basis for the four (4) fiscal quarter period
most recently ended or (b) owns more than 5% of the Consolidated Total Assets as
of the last day of the most recently ended fiscal quarter of the Borrower;
provided, however, that if at any time there are Domestic Subsidiaries which are
not classified as “Material Domestic Subsidiaries” but which collectively (i)
generate more than 10% of Consolidated EBITDA on a Pro Forma Basis or (ii) own
more than 10% of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter of the Borrower, then the Borrower shall promptly
designate one or more of such Domestic Subsidiaries as Material Domestic
Subsidiaries and cause any such Domestic Subsidiaries to comply with the
provisions of Section 7.11 such that, after such Domestic Subsidiaries become
Guarantors hereunder, the Non-Guarantor Subsidiaries shall (A) generate less
than 10% of Consolidated EBITDA and (B) own less than 10% of the Consolidated
Total Assets.


        “Materials of Environmental Concern” means any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Laws, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.


        “Moody’s” means Moody’s Investors Service, Inc., or any successor or
assignee of the business of such company in the business of rating securities.


        “Multiemployer Plan” means a Plan which is a “multiemployer plan” as
defined in Section 3(37) or 4001(a)(3) of ERISA to which the Borrower or any
ERISA Affiliate makes or is obligated to make contributions.


        “Multiple Employer Plan” means a Plan (other than a Multiemployer Plan)
which the Borrower or any ERISA Affiliate and at least one employer other than
the Borrower or any ERISA Affiliate are contributing sponsors.


        “Non-Consenting Lender” has the meaning set forth in Section 11.18.


        “Non-Extending Lender” has the meaning set forth in Section 2.11(b).


        “Non-Guarantor Subsidiaries” means Domestic Subsidiaries which are not
Guarantors.


        “Note” or “Notes” means the Revolving Notes, individually or
collectively, as appropriate.


        “Notice Date” has the meaning set forth in Section 2.11(b).


21



--------------------------------------------------------------------------------



        “Notice of Extension/Conversion” has the meaning assigned to such term
in Section 3.2.


        “Notice of Revolving Loan Borrowing” has the meaning assigned to such
term in Section 2.2(a)(i).


        “Notice of Swingline Loan Borrowing” shall mean a notice of a Borrowing
of Swingline Loans pursuant to Section 2.2(a)(ii), which, if in writing, shall
be substantially in the form of Schedule 2.2(a)(ii).


        “Obligations” means, without duplication, all of the obligations of the
Credit Parties to the Lenders (including the Issuing Lender) and the
Administrative Agent, whenever arising, under this Credit Agreement, the Notes
or any of the other Credit Documents (including, but not limited to, any
interest accruing after the occurrence of a Bankruptcy Event with respect to any
Credit Party, regardless of whether such interest is an allowed claim under the
Bankruptcy Code). The foregoing shall also include (a) all obligations under any
Swap Contract between any Credit Party or any Subsidiary and any Lender or
Affiliate of a Lender (including such a counterparty that is (or was) a Lender
or its Affiliate at the time such Swap Contract was entered into) that is
permitted to be incurred pursuant to Section 8.1(d) and (b) all obligations
under any Treasury Management Agreement between any Credit Party or any
Subsidiary and any Lender or Affiliate of a Lender, including any Lender or
Affiliate that is (or was) a Lender or its Affiliate at the time such treasury
products or services are (or were) provided. The term “Obligations” shall not
include any Excluded Swap Obligation.


“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.


“Officer’s Compliance Certificate” has the meaning set forth in Section 7.1(c).


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 11.18).


“Outstanding Amount” means (i) with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
(ii) with respect to Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Swingline Loans occurring on such date; and (iii) with
respect to any LOC Obligations on any date, the amount of the aggregate
outstanding amount of such LOC Obligations on such date after giving effect to
the issuance, amendment or extension of any Letter of Credit occurring on such
date and any other changes in the aggregate amount of the LOC Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
22



--------------------------------------------------------------------------------





        “Overnight Rate” means, for any day, the greater of (i) the Federal
Funds Rate and (ii) an overnight rate determined by the Administrative Agent,
the Issuing Lender, or the Swingline Lender, as the case may be, in accordance
with banking industry rules on interbank compensation.


        “Participant Register” has the meaning assigned to such term in Section
11.3(d).


        “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA and any successor thereof.


“Perfected Liquid Securities” means the amount of Cash Equivalents and
Marketable Securities held at institutions or with asset managers reasonably
acceptable to the Administrative Agent that are subject to a blocked account
control agreement in favor of the Administrative Agent, with dominion and
control in effect during the term of the Facility; provided, that (a) the
calculation of Perfected Liquid Securities shall exclude (i) Marketable
Securities of the type set forth in clauses (v), (vi) and (viii) of such
definition, (ii) bonds (as described in clause (vii) of the definition of
Marketable Securities) (A) with a maturity or expiration date greater than five
years or (B) that are convertible into equity securities, (iii) mutual funds
that include any of the items set forth in the foregoing clauses (i) or (ii) (as
described in clause (ix) of the definition of Marketable Securities) and (iv) to
the extent not otherwise covered by clauses (i), (ii) or (iii) above, any
“Margin Stock” within the meanings of Regulation U and (b) the calculation of
Perfected Liquid Securities shall include domestically issued bonds of
corporations domiciled outside of the United States rated at investment grade or
better with a maturity or expiration date less than five years.


“Permitted Acquisition” means an acquisition by a Credit Party or any Subsidiary
of a Credit Party in the form of an acquisition of a Person or a line of
business if each such acquisition meets all of the following requirements: (i)
at the time of the consummation thereof and after giving effect thereto, no
Event of Default or event which with the giving of notice or the passage of time
or both would constitute an Event of Default shall have occurred and be
continuing or would result from such acquisition, (ii) if such acquisition (or
related series of acquisitions) is equal to or greater than $100,000,000, then,
not less than five (5) Business Days prior to consummation of such acquisition,
the Borrower shall have delivered to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, a Pro Forma Compliance
Certificate, executed by the Borrower, demonstrating that (x) the Consolidated
Total Net Leverage Ratio is less than or equal to 4.25 to 1.00 and (y) the
Consolidated Senior Secured Leverage Ratio is less than or equal to 3.00 to
1.00, in each case, calculated on a Pro Forma Basis as of the proposed closing
date of the acquisition and after giving effect thereto and any Indebtedness
incurred in connection therewith,the Credit Parties are in compliance with the
Asset Coverage Ratio set forth in Section 7.10, (iii) the Borrower shall have
delivered to the Administrative Agent such acquisition documents reasonably
requested by the Administrative Agent related to such acquisition, (iv) the
Borrower shall have delivered to the Administrative Agent such documents
required to be delivered pursuant to Section 7.11, and (v) with respect to the
acquisition of any Person, such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired.


“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by the Borrower in connection with the issuance of any Permitted Convertible
Indebtedness and settled in common stock of the Borrower (or such other
securities or property), cash or a combination
23



--------------------------------------------------------------------------------



thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower; provided that the purchase
of any such Permitted Bond Hedge Transaction is made with, and the purchase
price thereof does not exceed, the net proceeds received by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness.


“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Borrower), cash or a combination thereof (such
amount of cash determined by reference to the price of the Borrower’s common
stock or such other securities or property), and cash in lieu of fractional
shares of common stock of the Borrower that meets all of the following
requirements: (i) at the time of the consummation thereof and after giving
effect thereto, no Event of Default or event which with the giving of notice or
the passage of time or both would constitute an Event of Default shall have
occurred and be continuing or would result therefrom, (ii) the Borrower shall
demonstrate to the reasonable satisfaction of the Administrative Agent that,
after giving effect to any such Permitted Convertible Indebtedness, the Credit
Parties are in compliance with the financial covenantsAsset Coverage Ratio set
forth in Section 7.10 on a Pro Forma Basis,7.10, (iii) such Permitted
Convertible Indebtedness has customary market terms for capital markets
convertible indebtedness and (iv) the final maturity date of any such Permitted
Convertible Indebtedness shall be at least 365 days after the Termination Date.


        “Permitted Investments” means Investments which are (i) cash and Cash
Equivalents and Marketable Securities; (ii) (x) investments, loans (including,
without limitation, any intercompany loans by Borrower to Cree Hong Kong Limited
in existence prior to the Closing Date (or any redirection of such intercompany
loans to Cree International S.a.r.l. Luxembourg from time to time)), advances
and extensions of credit disclosed on Schedule 8.6 and (y) any refinancings,
refundings, renewals, modifications or extensions of any such intercompany loans
so long as such refinancings, refundings, renewals, modifications or extensions
do not increase the principal amount of such intercompany loans to an amount
more than the amount outstanding on the Closing Date; (iii) investments, loans,
advances and extensions of credit made after the Closing Date in (x) the
Borrower or any other Credit Party, (y) any Domestic Subsidiary that is not a
Credit Party in an aggregate amount not to exceed $100,000,000 outstanding at
any time unless such Subsidiary becomes a Guarantor and delivers to the Lender
such documents required to be delivered pursuant to Section 7.11 prior to or
contemporaneously with such investment, loan, advance or extension of credit, or
(z) the form of intercompany loans by Borrower to Cree Hong Kong Limited or Cree
International S.a.r.l. Luxembourg made after the Closing Date in an aggregate
amount not to exceed $150,000,000 outstanding at any time; (iv) Permitted
Acquisitions; (v) repurchase obligations with a term of not more than ninety
(90) days for underlying Investments of the type described in clause (i); (vi)
loans, advances and extensions of credit in the nature of accounts receivable or
notes receivable arising from the sale or lease of goods or services in the
ordinary course of business to non-affiliated Persons or to affiliated Persons
upon terms and conditions that are consistent with dealings on an arm’s length
basis; (vii) Investments under any Swap Contract between the Borrower, or any of
its Subsidiaries and any Lender or Affiliate of a Lender, whenever executed,
(viii) Permitted Bond Hedge Transactions and (ix) other loans, advances,
extensions of credit and investments not exceeding $25,000,000 in the aggregate.


        “Permitted Liens” means:


24



--------------------------------------------------------------------------------



         (i) Liens created by or arising under the Credit Documents in favor of
the Administrative Agent on behalf of the Lenders;


         (ii) Liens (other than Liens created or imposed under ERISA) for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);


         (iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided, in each case the obligations secured are not more than
thirty (30) days overdue, or if so overdue, are being contested in good faith by
appropriate actions or proceedings and adequate reserves have been established
in accordance with GAAP;


         (iv) Liens (other than Liens created or imposed under ERISA) incurred
or deposits made by any Credit Party in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
bids, leases, government contracts, performance and return-of-money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money); provided, in each case the obligations secured are not more than thirty
(30) days overdue, or if so overdue, are being contested in good faith by
appropriate actions or proceedings and adequate reserves have been established
in accordance with GAAP;


         (v) Liens of or resulting from any judgment or award not constituting
an Event of Default under Section 9.1(h);


         (vi) minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Borrower and its
Subsidiaries or which customarily exist on properties engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;


         (vii) leases or subleases granted to others not interfering in any
material respect with the business of any Credit Party;


         (viii) any interest or title of a lessor under, and Liens arising from
UCC financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;


         (ix) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


         (x) normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions in connection with cash
management and banking arrangements entered into in the ordinary course of
business;


25



--------------------------------------------------------------------------------



         (xi) Liens existing as of the Closing Date and set forth on Schedule
8.2; provided that no such Lien shall at any time (A) be extended to or cover
any Property other than the Property subject thereto on the Closing Date and (B)
secure any Indebtedness other than the Indebtedness secured thereby on the
Closing Date or any extension or renewal thereof that is permitted by this
Agreement;


         (xii) Liens placed upon equipment or component materials (and the
proceeds thereof) of a Credit Party for short-term trade payable arrangements
with vendors of such Credit Party to secure all or a portion of the purchase
price of such equipment or materials; provided that (i) any such Lien shall not
encumber any other property of any Credit Party, (ii) the amount of Indebtedness
secured thereby is not increased, (iii) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed on hundred percent (100%) of
the original purchase price of such property at the time of purchase and (iv)
such Liens are in the ordinary course of business and consistent with prior
practices.


         (xiii) Liens in connection with any Indebtedness under any Swap
Contract between the Borrower, or any of its Subsidiaries and any Lender or
Affiliate of a Lender, whenever executed; and


         (xiv) other Liens on Property of any Person securing Indebtedness of
any Credit Party to the extent permitted under Section 8.1(k) or Foreign
Subsidiary to the extent permitted under Section 8.1(g); provided, that the
total aggregate principal amount secured by such Liens shall not at any time
exceed $50,000,000.


        Without limiting the generality of the foregoing, neither Borrower nor
any Subsidiary shall grant, pledge, encumber or permit to exist any Lien upon
(i) any of its domestic or foreign stock or other Capital Stock, now outstanding
or hereafter issued or (ii) any of its now existing or hereafter acquired or
created Intellectual Property.


“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event, reclassification or other change of the common stock of the Borrower)
sold by the Borrower substantially concurrently with any purchase by the
Borrower of a Permitted Bond Hedge Transaction and settled in common stock of
the Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower.


        “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
(whether or not incorporated) or any Governmental Authority.


        “Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) which is subject to Title IV of ERISA and with
respect to which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be), or
was, an “employer” within the meaning of Section 3(5) of ERISA, currently or at
any time during the immediately preceding six plan years.


        “Platform” has the meaning set forth in Section 7.1.


26



--------------------------------------------------------------------------------



“Pledge Agreement” means the Pledge Agreement, as amended, restated,
supplemented or otherwise modified from time to time, dated as of the date
hereof, among certain of the Credit Parties and the Administrative Agent, for
the benefit of the Secured Parties.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


        “Pro Forma Basis” means, for purposes of calculating (utilizing the
principles set forth in Section 1.3) the applicable Pricing Level under the
definition of “Applicable Percentage” and the Consolidated Total Leverage Ratio,
and for purposes of determining compliance with each of the financial covenants
set forth in Section 7.10, of determining Material Domestic Subsidiaries, that
any transaction shall be deemed to have occurred as of the first day of the four
fiscal- quarter period ending as of the first day of the four fiscal quarter
period ending most recent fiscal quarter end preceding the date of such the
applicable transaction with respect to which the Administrative Agent has
received the annual or quarterly compliance certificate and related financial
statements required by Section 7.1(a) or (b) , as appropriate. As used herein,
“transaction” shall mean (i) any merger or consolidation as referred to in
Section 8.4, (ii) any Asset Disposition as referred to in Section 8.5, (iii) any
Acquisition as referred to in Section 8.4, (iv) any Investment permitted by
clause (viii) of the definition of Permitted Investments and (v) any Restricted
Payment referenced in Section 8.12. In furtherance of the foregoing, in
connection with any calculation of the financial covenants set forth in Section
7.10 upon giving effect to a transaction on a Pro Forma Basis:


        (A) for purposes of any such calculation in respect of any Asset
Disposition referred to in Section 8.5, (1) income statement items (whether
positive or negative) attributable to the Property disposed of in such Asset
Disposition shall be excluded and (2) any Indebtedness which is retired in
connection with such Asset Disposition shall be excluded and deemed to have been
retired as of the first day of the applicable period; and


        (B) for purposes of any such calculation in respect of any merger or
consolidation referred to in Section 8.4(a) or any Acquisition referred to in
Section 8.4(b), (1) any Indebtedness incurred by any Credit Party or its
Subsidiaries in connection with such transaction (x) shall be deemed to have
been incurred as of the first day of the applicable period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (2) income statement
items (whether positive or negative) attributable to the Property acquired in
such transaction or to the Acquisition comprising such transaction, as
applicable, shall be included beginning as of the first day of the applicable
period, provided that such income statement items are factually supportable by
financial statements and information reasonably acceptable to the Administrative
Agent.


        “Pro Forma Compliance Certificate” means a certificate of the chief
financial officer (or its equivalent) of the Borrower delivered to the
Administrative Agent in connection with (i) any Incremental Loan pursuant to
Section 2.10, (ii) any Permitted Acquisition, (iii) any Indebtedness permitted
to be incurred pursuant to Sections 8.1(j) and (k) and (iv) any Restricted
Payment referenced in Section 8.12, as applicable, and containing reasonably
detailed calculations, upon
27



--------------------------------------------------------------------------------



giving effect to the applicable transaction on a Pro Forma Basis, of the
Consolidated Interest Coverage Ratio, the Consolidated Total Leverage Ratio (in
the case of transactions described by clauses (i), (iii) and (iv), above) and
the Consolidated Total Net Leverage Ratio (in the case of transactions described
by clause (ii), above) each as of the most recent fiscal quarter end preceding
the date of the applicable transaction with respect to which the Administrative
Agent shall have received the annual or quarterly compliance certificate and
related financial statements required by Section 7.1(a) or (b), as appropriate.


        “Property” means any interest in any kind of property or assets, whether
real, personal or mixed, or tangible or intangible.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lender” has the meaning set forth in Section 7.1.


“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.


        “Register” has the meaning assigned to such term in Section 11.3(c).


        “Regulation T, U, or X” means Regulation T, U, or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.


        “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


        “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than those events as to which the notice requirement has been
waived by regulation.


        “Required Lenders” means, at any time, Lenders holding more than fifty
percent (50%) of the aggregate Commitments, or if the Commitments have been
terminated, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of the Revolving Obligations outstanding (with the aggregate
amount of each Lender’s risk participation and funded participation in LOC
Obligations and Swingline Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitments of, and outstanding principal
amount of Revolving Obligations owing to, a Defaulting Lender shall be excluded
for purposes hereof in making a determination of Required Lender.

        “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, provincial, local and foreign laws, rules and
regulations, orders, judgments, decrees or other determinations of any
Governmental Authority or arbitrator, applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject; provided that the foregoing shall not apply to non-binding
recommendations or guidance from any Governmental Authority.
28



--------------------------------------------------------------------------------





“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


        “Responsible Officer” means, with respect to the subject matter of any
representation, warranty, covenant, agreement, obligation or certificate of any
Credit Party contained in or delivered pursuant to any of the Credit Documents,
the Chief Executive Officer, President, Chief Financial Officer, Chief Operating
Officer, Controller, General Counsel or Treasurer of the Borrower.


        “Restricted Payment” by any Person means (i) any dividend or other
payment or distribution, direct or indirect, on account of any shares of any
class of Capital Stock of such Person, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving such Person), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of such Person,
now or hereafter outstanding (other than dividends or distributions payable in
Capital Stock of such Person or dividends or distributions payable to any Credit
Party (directly or indirectly through Subsidiaries)), (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of such
Person, now or hereafter outstanding, (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of such Person, now or hereafter
outstanding, including, in any event, any cash payment upon conversion of any
Permitted Convertible Indebtedness to the extent such cash payment exceeds the
aggregate principal amount of such Permitted Convertible Indebtedness or (iv)
any payment made in respect of Subordinated Debt; provided, however, none of (1)
the delivery of Capital Stock or the payment of cash in lieu of delivery of any
fractional shares of Capital Stock, in each case, upon exercise and settlement
or termination of any Permitted Warrant Transaction, (2) the purchase or other
acquisition, in each case, for no consideration, of Capital Stock upon exercise
and settlement or termination of any Permitted Bond Hedge Transaction, (3) the
payment of principal at maturity of, principal upon any required repurchase of,
or interest on, any Permitted Convertible Indebtedness, (4) the payment of cash
upon conversion of any Permitted Convertible Indebtedness in an amount not in
excess of the aggregate principal amount of such Permitted Convertible
Indebtedness nor (5) the delivery of Capital Stock or the payment of cash in
lieu of delivery of any fractional shares of Capital Stock, in each case, upon
conversion of any Permitted Convertible Indebtedness, shall constitute a
Restricted Payment.


        “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans in an aggregate principal
amount outstanding at any time up to such Lender Revolving Committed Amount.


        “Revolving Commitment Percentage” means, with respect to each Lender, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Committed Amount of such Lender at such time and the denominator of which is the
Aggregate Revolving Committed Amount at such time. The initial Revolving
Commitment Percentage of each Lender is set forth on Schedule 2.1.


        “Revolving Committed Amount” means, with respect to each Lender, the
amount of such Lender’s Revolving Commitment, as such amount may from time to
time be reduced in accordance with the provisions hereof. The initial Revolving
Committed Amount of each Lender is set forth on Schedule 2.1.


        “Revolving Loans” has the meaning assigned to such term in Section
2.1(a).
29



--------------------------------------------------------------------------------





        “Revolving Note” means the promissory notes of the Borrower in favor of
each of the Lender evidencing the Revolving Loans and Swingline Loans in
substantially the form attached as Schedule 2.5, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.


        “Revolving Obligations” the Revolving Loans, the Swingline Loans and the
LOC Obligations.


        “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc., and any successor thereof.


        “Same Day Funds” means immediately available funds.


“Sanctioned Country” means a country, region or territory subject to a
Sanctions-related program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time or is itself the subject or target
of any Sanctions.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on any list of
Sanctions maintained by the U.S. Department of State and publicly available at
http://www.state.gov, (c) a Person named on the lists maintained by the United
Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (f) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, or (b) the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom.
“Second Amendment Effective Date” means November 13, 2017.
“Secured Parties” means each Lender and each Affiliate of a Lender that enters
into a Swap Contract or a Treasury Management Agreement with any Credit Party or
any Subsidiary, and the Administrative Agent.


“Security Agreement” means the Security Agreement, as amended, restated,
supplemented or otherwise modified from time to time, dated as of the Third
Amendment Effective Date, among certain of the Credit Parties and the
Administrative Agent, for the benefit of the Secured Parties.


“Security Documents” means the Security Agreement, the Pledge Agreement, any
deposit account or securities account control agreement (including any control
agreements executed with respect to the Perfected Liquid Securities) and all
other agreements, documents and instruments relating to, arising out of, or in
any way connected with the Security Agreement, the Pledge Agreement or granting
to
30



--------------------------------------------------------------------------------



the Administrative Agent, for the benefit of the Secured Parties, Liens or
security interests to secure, inter alia, the Obligations whether now or
hereafter executed and/or filed, each as may be amended from time to time in
accordance with the terms hereof, executed and delivered in connection with the
granting, attachment and perfection of the Administrative Agent’s security
interests and liens arising thereunder, including, without limitation, UCC
financing statements.


        “Single Employer Plan” means any Plan which is not a Multiemployer Plan
or a Multiple Employer Plan.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


        “Standby Letter of Credit Fee” has the meaning assigned to such term in
Section 2.6(f).


        “Subordinated Debt” means any Indebtedness which by its terms is
specifically subordinated in right of payment to the prior payment of the
Obligations on terms and conditions which are, and evidenced by documentation
which is, satisfactory to the Required Lenders.


        “Subsidiary” means, as to any Person, (i) any corporation more than 50%
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (ii) any partnership, association, joint venture or
other entity in which such person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time. Except as otherwise expressly
provided, all references herein to “Subsidiary” shall mean a Subsidiary of the
Borrower.


        “Support Obligations” means, with respect to any Person, without
duplication, any obligations of such Person guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any Property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including
without limitation keep well agreements, maintenance agreements, comfort letters
or similar agreements or
31



--------------------------------------------------------------------------------



arrangements) for the benefit of any holder of Indebtedness of such other
Person, (iii) to lease or purchase Property, securities or services primarily
for the purpose of assuring the holder of such Indebtedness against loss in
respect thereof, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Support
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Support Obligation is made.


        “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
        “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


        “Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans in an aggregate
principal amount at any time outstanding up to the Swingline Committed Amount
and, with respect to the Lenders, the commitment of each Lender to purchase
participation interests in the Swingline Loans up to its Revolving Commitment
Percentage of the Swingline Committed Amount as provided in Section 2.7.


        “Swingline Committed Amount” means an amount equal to the lesser of (a)
$30,000,000 and (b) the Aggregate Revolving Committed Amount. The Swingline
Committed Amount is part of, and not in addition to, the Aggregate Revolving
Committed Amount.


        “Swingline Lender” means Wells Fargo Bank and its successors in such
capacity.


        “Swingline Loans” has the meaning given to such term in Section 2.1(b).


32



--------------------------------------------------------------------------------



        “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


        “Termination Date” means with respect to any Lender the earlier of (i)
January 9, 20222023 or (ii) the date on which the Commitments terminate in
accordance with the provisions of this Credit Agreement.


        “Third Amendment” means that certain Third Amendment to Credit Agreement
dated as of August 21, 2018, by and among the Borrower, the Material Domestic
Subsidiaries of the Borrower, the Lenders party thereto and the Administrative
Agent.


        “Third Amendment Effective Date” means the date that the conditions to
effectiveness set forth in Article III of the Third Amendment have been
satisfied (or waived).


        “Treasury Management Agreement” means any agreement governing the
provision of treasury or cash management services, including deposit accounts,
overnight draft, credit or debit cards, purchase cards, funds transfer,
automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.


“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“Unencumbered Assets” means assets owned by the Credit Parties that are (a) not
designated as restricted in the Credit Parties’ audited financial statements,
and (b) not the subject of any Lien, pledge, security interest, right of setoff,
or any other encumbrance or other arrangement with any creditor to have their
claim satisfied out of such assets (or proceeds thereof) prior to the general
creditors of the owner of such assets.


        “Unreimbursed Amount” has the meaning specified in Section 2.6(a)(i).


33



--------------------------------------------------------------------------------



        “Unused Fee” has the meaning assigned to such term in Section 3.5(a).


        “U.S. Person” means any Person that is a United States person within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
may be amended from time to time.


        “Voting Stock” means, with respect to any Person, the voting stock or
other securities of any class or classes, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or Persons performing similar functions) of such Person, even though the right
so to vote has been suspended by the happening of such a contingency.


        “Wells Fargo Bank” means Wells Fargo Bank, National Association and its
successors and assigns.


“Withholding Agent” means the Borrower and the Administrative Agent.


“Withholding Tax Compliance Certificate” has the meaning assigned to such term
in Section 3.11(g)(ii).


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


1.2 Computation of Time Periods.


        For purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”, and the word “through” means “to and including.”


1.3 Accounting Terms.


(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the annual financial statements
referenced in Section 6.7(a)). Notwithstanding the foregoing, for purposes of
34



--------------------------------------------------------------------------------



determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.


(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Credit Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such financial ratio, basket, covenant or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
financial ratio, basket, covenant or requirement shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such financial
ratio, basket, covenant or requirement made before and after giving effect to
such change in GAAP.


(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.10
(including, without limitation, for purposes of determining the “Applicable
Percentage” and for purposes of Section 8.4, Section 8.5 and Section 8.12) shall
be made on a Pro Forma Basis.


1.4 Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LOC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


1.5 Divisions.


For all purposes under the Credit Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Capital Stock at such time.


SECTION 2


CREDIT FACILITIES


2.1 Commitments.


35



--------------------------------------------------------------------------------



         (a) Revolving Commitments. During the Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (the “Revolving Loans”) in Dollars to the Borrower for the purposes
hereinafter set forth; provided, however, that (i) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations
outstanding shall not at any time exceed TWOONE HUNDRED FIFTYTWENTY-FIVE MILLION
DOLLARS ($250,000,000125,000,000) (as such aggregate maximum amount may be
increased or reduced from time to time as hereinafter provided, the “Aggregate
Revolving Committed Amount”) and (ii) with regard to each Lender individually,
each Lender’s Revolving Commitment Percentage of Revolving Obligations
outstanding shall not at any time exceed such Lender’s Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans or Eurocurrency Rate
Loans (or a combination thereof), as the Borrower may request, and may be repaid
and reborrowed in accordance with the provisions hereof.


(b) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender, in reliance upon the agreements of the other Lenders set
forth in this section and in Section 2.7, shall make loans (each such loan, a
“Swingline Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Commitment Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Committed Amount, notwithstanding
the fact that such Swingline Loans, when aggregated with the Revolving
Commitment Percentage of the Outstanding Amount of Revolving Loans and LOC
Obligations of the Lender acting as Swingline Lender, may exceed the amount of
such Lender’s Revolving Committed Amount; provided, however, that after giving
effect to any Swingline Loan, (i) the total Outstanding Amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, and (ii)
the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Revolving Commitment Percentage of the Outstanding Amount of all LOC
Obligations, plus such Lender’s Revolving Commitment Percentage of the
Outstanding Amount of all Swingline Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swingline Loan to refinance any outstanding Swingline Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.1(b), prepay under Section
3.4, and reborrow under this Section 2.1(b). Immediately upon the making of a
Swingline Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a risk
participation in such Swingline Loan in an amount equal to the product of such
Lender’s Revolving Commitment Percentage times the amount of such Swingline
Loan. The Borrower must repay each Swingline Loan in full no later than thirty
(30) days after such loan is made, which repayment may be made with a borrowing
of Revolving Loans to the extent the conditions set forth in Section 5.2 have
been satisfied. Swingline Loans hereunder may consist of Base Rate Loans or
Daily LIBOR Swingline Loans (or a combination thereof), as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof.


(c) Letter of Credit Commitment.


(i) During the Commitment Period, in reliance on the agreements of the Lenders
set forth in this section and in Section 2.6 and subject to the terms and
conditions hereof and of the LOC Documents, if any, and such other terms and
conditions which the Issuing Lender may reasonably require, the Issuing Lender
shall issue, and the Lenders shall participate severally in, such Letters of
Credit in Dollars on a sight basis as the Borrower may request, in form
acceptable to the Issuing Lender, for the purposes hereinafter set forth;
provided that (i) the aggregate amount of LOC Obligations shall not at any time
exceed FIVE MILLION DOLLARS ($5,000,000) (or, if less, the Aggregate Revolving
Committed Amount) (the “LOC Committed Amount”), (ii) with regard to the Lenders
collectively, the aggregate principal amount of
36



--------------------------------------------------------------------------------



Revolving Obligations outstanding shall not at any time exceed the Aggregate
Revolving Committed Amount and (iii) with regard to each Lender individually,
each Lender’s Revolving Commitment Percentage of Revolving Obligations
outstanding shall not at any time exceed such Lender’s Revolving Committed
Amount. Letters of Credit issued hereunder shall have an expiry date not more
than one year from the date of issuance or extension, and may not extend beyond
the date five (5) Business Days prior to the latest Termination Date then in
effect.


(ii) The Issuing Lender shall not issue, extend or increase any Letter of Credit
if:


(A)  subject to Section 2.2(a)(iii)(C), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Commitments have approved such expiry date; or


(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date; or


(C) the conditions set forth in Section 5.2 are not satisfied.


(iii) The Issuing Lender shall not be under any obligation to issue, extend or
increase any Letter of Credit if:


(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Law applicable to the Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Lender shall prohibit,
or request that the Issuing Lender refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it;


(B) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Lender applicable to borrowers generally;


(C) such Letter of Credit is to be denominated in a currency other than Dollars;
or


(D) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 3.18(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LOC Obligations as to
37



--------------------------------------------------------------------------------



which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


(iv) The Issuing Lender shall not amend any Letter of Credit if the Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v) The Issuing Lender shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Lender would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 10 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and LOC Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 10
included the Issuing Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Lender.


2.2 Method of Borrowing.


        (a) Notice of Request for Extensions of Credit. The Borrower shall
request an Extension of Credit as follows:


(i) Revolving Loans. In the case of Revolving Loans, the Borrower shall give
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Schedule 2.2(a)(i) (each a “Notice of Revolving Loan Borrowing”)
to the Administrative Agent not later than 12:00 Noon (Charlotte, North Carolina
time) (x) on the Business Day of the requested advance in the case of Base Rate
Loans and (y) on the second Business Day prior to the date of the requested
advance in the case of Eurocurrency Rate Loans denominated in Dollars. Each such
Notice of Borrowing shall be irrevocable and shall specify (i) that a Revolving
Loan is requested, (ii) the date of the requested advance (which shall be a
Business Day), (iii) the aggregate principal amount of Revolving Loans
requested, (iv) whether the Revolving Loans requested shall consist of Base Rate
Loans, Eurocurrency Rate Loans or a combination thereof and , (v) if
Eurocurrency Rate Loans are requested, the Interest Periods with respect thereto
and (vi) the total aggregate amount of Perfected Liquid Securities on such date,
together with such back-up information as reasonably requested by the
Administrative Agent (which shall be consistent with the information and
calculations included in the Officer’s Compliance Certificates delivered
pursuant to Section 7.1(c)). The Administrative Agent shall as promptly as
practicable give each Lender notice of each requested Revolving Loan advance, of
such Lender’s pro rata share thereof and of the other matters covered in the
Notice of Borrowing. In the case of a Revolving Loans, each Lender shall make
the amount of its Revolving Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than 2:00 p.m. on the
Business Day specified in the applicable Notice of Revolving Loan Borrowing.
Upon satisfaction of the applicable conditions set forth in Section 5.2, the
Administrative Agent shall, not later than 2:30 p.m. on such Business Day
specified in the applicable Notice of Revolving
38



--------------------------------------------------------------------------------



Loan Borrowing, make all funds so received available to the Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of the Borrower on the books of Wells Fargo Bank with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(ii) Swingline Loans. Each Borrowing of Swingline Loans shall be made upon the
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $250,000 and integral multiples of
$100,000 in excess thereof, (ii) whether the Swingline Loans requested shall
consist of Base Rate Loans, Daily LIBOR Swingline Loans or a combination thereof
and, (iii) the requested borrowing date, which shall be a Business Day and (iv)
the total aggregate amount of Perfected Liquid Securities on such date, together
with such back-up information as reasonably requested by the Administrative
Agent. Each such telephonic notice must be confirmed promptly by delivery to the
Swingline Lender and the Administrative Agent of a written Notice of Swingline
Loan Borrowing, appropriately completed and signed by a Responsible Officer of
the Borrower. Promptly after receipt by the Swingline Lender of any telephonic
Notice of Swingline Loan Borrowing, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swingline Loan Borrowing and, if not, the
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 1:00 p.m. on the date of the proposed
Borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.1(b), or (B) that one or more of the applicable
conditions specified in Section 5 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 1:30 p.m.
on the borrowing date specified in such Notice of Swingline Loan Borrowing, make
the amount of its Swingline Loan available to the Borrower.


        (iii) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(A) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the Issuing Lender and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as the Administrative Agent and the Issuing Lender
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Issuing Lender:
(1) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (2) the amount thereof; (3) the expiry date thereof; (4) the
name and address of the beneficiary thereof; (5) the documents to be presented
by such beneficiary in case of any drawing thereunder; (6) the full text of any
certificate to be presented by such beneficiary
39



--------------------------------------------------------------------------------



in case of any drawing thereunder; (7) the purpose and nature of the requested
Letter of Credit and (8, (8) the total aggregate amount of Perfected Liquid
Securities on such date, together with such back-up information as reasonably
requested by the Administrative Agent and (9) such other matters as the Issuing
Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the Issuing Lender (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Issuing Lender may require. Additionally, the Borrower shall furnish to the
Issuing Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any LOC Documents, as the Issuing Lender or the Administrative Agent may
require. The Borrower’s Obligations in respect of each Existing Letter of
Credit, and each Lender’s participation obligations in connection therewith,
shall be governed by the terms of this Credit Agreement. Wells Fargo Bank shall
be the Issuing Lender on all Letters of Credit issued after the Closing Date.


(B) Promptly after receipt of any Letter of Credit Application, the Issuing
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage times the amount of such Letter of Credit.


(C) If the Borrower so requests in any applicable Letter of Credit Application,
the Issuing Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Lender, the Borrower shall not be required to make a specific
request to the Issuing Lender for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the Issuing Lender to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Issuing Lender shall not permit any
such extension if (1) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.1(c) or otherwise), or (2)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (I)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (II) from the Administrative Agent, any Lender or the
Borrower that
40



--------------------------------------------------------------------------------



one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each case directing the Issuing Lender not to permit such
extension.


(D) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


        (b) Minimum Amounts. Each Eurocurrency Rate Loan shall be in a minimum
aggregate principal amount of $5,000,000 and in integral multiples of $1,000,000
in excess thereof. Each Base Rate Loan (other than a Base Rate Loan comprising a
Swingline Loan) shall be in a minimum aggregate principal amount of $5,000,000
(or, if less, the remaining amount of the Aggregate Revolving Committed Amount)
and in integral multiples of $1,000,000 in excess thereof.


        (c) Information Not Provided. If in connection with any request for a
Revolving Loan, the Borrower shall fail to specify (i) an applicable Interest
Period in the case of a Eurocurrency Rate Loan, the Borrower shall be deemed to
have requested an Interest Period of one month, (ii) the currency of the
Revolving Loans to be borrowed, then the Revolving Loan so requested shall be
denominated in Dollars, or (iii) the type of loan requested, the Borrower shall
be deemed to have requested a Base Rate Loan. If in connection with any request
for a Swingline Loan, the Borrower shall fail to specify the type of Swingline
Loan requested, then such notice shall be deemed to be a request for a Base Rate
Loan.


        (d) Maximum Number of Eurocurrency Rate Loans. The Revolving Loans may
be comprised of no more than seven (7) Eurocurrency Rate Loans outstanding at
any time. For purposes hereof, Eurocurrency Rate Loans with separate or
different Interest Periods will be considered as separate Eurocurrency Rate
Loans even if their Interest Periods expire on the same date.


2.3 Interest.


        Subject to Section 3.1, the Loans shall bear interest at a per annum
rate, payable in arrears on each applicable Interest Payment Date (or at such
other times as may be specified herein), as follows:


        (a) Revolving Loans.


(i) Base Rate Loans. During such periods as Revolving Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and


        (ii) Eurocurrency Rate Loans. During such periods as Revolving Loans
shall consist of Eurocurrency Rate Loans, the sum of the Eurocurrency Rate plus
the Applicable Percentage for Eurocurrency Rate Loans.


        (b) Swingline Loans.


(i) Base Rate Loans. During such periods as Swingline Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and


41



--------------------------------------------------------------------------------



(ii) Daily LIBOR Swingline Loans. During such periods as Swingline Loans shall
consist of Daily LIBOR Swingline Loans, the sum of the Daily LIBOR Rate plus the
Applicable Percentage for Daily LIBOR Swingline Loans.


2.4 Repayment.


The principal amount of all Loans of any Lender shall be due and payable in full
on the applicable Termination Date.


2.5 Notes.


        The Revolving Loans and the Swingline Loans shall, at the request of a
Lender, be evidenced by the Revolving Notes.


2.6 Additional Provisions relating to Letters of Credit.


(a) Drawings and Reimbursements; Funding of Participations.


(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the Issuing Lender shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the Issuing Lender under a Letter of Credit to be
reimbursed in Dollars (each such date, an “Honor Date”), the Borrower shall
reimburse the Issuing Lender through the Administrative Agent in an amount equal
to the amount of such drawing. If the Borrower fails to so reimburse the Issuing
Lender by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2(b) for the principal amount of
Base Rate Loans, but subject to the conditions set forth in Section 5.2 (other
than the delivery of a Notice of Revolving Loan Borrowing). Any notice given by
the Issuing Lender or the Administrative Agent pursuant to this Section
2.6(a)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.


(ii) Each Lender shall upon any notice pursuant to Section 2.6(a)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the Issuing Lender, in Dollars, at the
Administrative Agent’s Office for payments in an amount equal to its Revolving
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent which date
will not be earlier than the Business Day following the Honor Date, whereupon,
subject to the provisions of Section 2.1(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Issuing Lender in Dollars.


(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans because the conditions set forth in Section 5.2
cannot be satisfied
42



--------------------------------------------------------------------------------



or for any other reason, the Borrower shall be deemed to have incurred from the
Issuing Lender an LOC Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which LOC Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Lender’s payment to the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.6(a)(ii) shall be deemed payment in respect
of its participation in such LOC Borrowing and shall constitute an LOC Advance
from such Lender in satisfaction of its participation obligation under this
Section 2.6.


(iv) Until each Lender funds its Revolving Loan or LOC Advance pursuant to this
Section 2.6(a) to reimburse the Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the Issuing Lender.


(v) Each Lender’s obligation to make Revolving Loans or LOC Advances to
reimburse the Issuing Lender for amounts drawn under Letters of Credit, as
contemplated by this Section 2.6(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.6(a) is subject to the conditions set forth in
Section 5.2 (other than delivery by the Borrower of a Notice of Revolving Loan
Borrowing). No such making of an LOC Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Lender for the amount of
any payment made by the Issuing Lender under any Letter of Credit, together with
interest as provided herein.


(vi) If any Lender fails to make available to the Administrative Agent for the
account of the Issuing Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.6(a) by the time
specified in Section 2.6(a)(ii), then, without limiting the other provisions of
this Credit Agreement, the Issuing Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Issuing Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Issuing Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
LOC Advance in respect of the relevant LOC Borrowing, as the case may be. A
certificate of the Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(b) Repayment of Participations.


(i) At any time after the Issuing Lender has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LOC Advance in respect of
such payment in accordance with Section 2.6(a), if the Administrative Agent
receives for the account of the Issuing Lender any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of cash collateral
43



--------------------------------------------------------------------------------



applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Revolving Commitment Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.


(ii) If any payment received by the Administrative Agent for the account of the
Issuing Lender pursuant to Section 2.6(a)(i) is required to be returned under
any of the circumstances described in Section 11.2(b) (including pursuant to any
settlement entered into by the Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of the Issuing Lender its
Revolving Commitment Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.


(c) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Lender for each drawing under each Letter of Credit and to repay each
LOC Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;


(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv) any payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.


The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other
44



--------------------------------------------------------------------------------



irregularity, the Borrower will immediately notify the Issuing Lender. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Lender and its correspondents unless such notice is given as aforesaid.


(d) Role of Issuing Lender. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the Issuing Lender shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lender, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LOC Document. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lender, the Administrative Agent, the Lenders, any of their
respective Related Parties nor any correspondent, participant or assignee of the
Issuing Lender shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.6(c); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the Issuing Lender, and the Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
prove were caused by the Issuing Lender’s willful misconduct or gross negligence
or the Issuing Lender’s willful failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(e) Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.


(f) Standby Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee (the “Standby Letter of Credit Fee”) in
Dollars for each standby Letter of Credit equal to the Applicable Percentage
times the daily amount available to be drawn under such Letter of Credit;
provided, however, any Standby Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the
Issuing Lender pursuant to this Section 2.6 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving Commitment Percentages
allocable to such Letter of Credit pursuant to Section 3.18(a)(iv), with the
balance of such fee, if any, payable to the Issuing Lender for its own account.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4. Standby Letter of Credit Fees
45



--------------------------------------------------------------------------------



shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Percentage during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Standby Letter of Credit Fees shall
accrue at the Default Rate.


(g) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. The Borrower shall pay directly to the Issuing Lender for its own
account a fronting fee in Dollars with respect to each Letter of Credit, at the
rate per annum equal to 0.125% of the daily amount available to be drawn under
such Letter of Credit and on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the Borrower shall pay
directly to the Issuing Lender for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the Issuing Lender relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.


(h) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and the terms of any LOC Document, the terms hereof shall control.


(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


        (j) Reports. The Issuing Lender will provide to the Administrative Agent
at least quarterly, and more frequently upon request, a detailed summary report
on all Letters of Credit and the activity thereon, in form and substance
acceptable to the Administrative Agent. The Issuing Lender will provide copies
of the Letters of Credit to the Administrative Agent and the Lenders promptly
upon request.


2.7 Additional Provisions relating to Swingline Loans.


(a) Refinancing of Swingline Loans.


(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorize the
Swingline Lender to so request on its behalf), that each Lender make a Base Rate
Loan in an amount equal to such Lender’s Revolving Commitment Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Notice of Revolving Loan
Borrowing for purposes hereof) and in accordance with the requirements of
Section 2.2, without regard to the minimum and multiples specified therein for
the principal
46



--------------------------------------------------------------------------------



amount of Base Rate Loans, but subject to the conditions set forth in Section
5.2 (other than the delivery of a Notice of Revolving Loan Borrowing) and
provided that, after giving effect to such Borrowing, the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount.
The Swingline Lender shall furnish the Borrower with a copy of the applicable
Notice of Revolving Loan Borrowing promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Revolving
Commitment Percentage of the amount specified in such Notice of Revolving Loan
Borrowing available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Notice of Revolving Loan Borrowing,
whereupon, subject to Section 2.7(a)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.


(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.7(a)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.7(a)(i) shall be deemed payment in respect of such participation.


(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.7(a) by the time
specified in Section 2.7(a)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swingline Loan, as the case
may be. A certificate of the Swingline Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.


(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.7(a) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.7(a) is subject to the
conditions set forth in Section 5.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay
Swingline Loans, together with interest as provided herein.


(b) Repayment of Participations.
47



--------------------------------------------------------------------------------





(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.


(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.2(b) (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.


(c) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.7 to refinance such Lender’s Revolving
Commitment Percentage of any Swingline Loan, interest in respect of such
Revolving Commitment Percentage shall be solely for the account of the Swingline
Lender.


(d) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.


2.8 [Reserved]


2.9 [Reserved]


2.10 Increase in Commitments.


(a)At any time following the Closing Date, the Borrower may by written notice to
the Administrative Agent elect to request the establishment of:
(i)one or more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make one or more term
loans (any such additional term loans, an “Incremental Term Loan”); or
(ii)one or more increases in the Revolving Commitments (any such increase, an
“Incremental Revolving Commitment” and, together with the Incremental Term Loan
Commitments, the “Incremental Loan Commitments”) to make additional revolving
credit loans under this Agreement (any such increase, an “Incremental Revolving
Credit Increase” and, together with the Incremental Term Loans, the “Incremental
Loans ”);
provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$250,000,00050,000,000 and (2) the total aggregate amount for each Incremental
Loan Commitment (and the Incremental Loans made thereunder) shall not
48



--------------------------------------------------------------------------------



be less than a minimum principal amount of $10,000,000 or, if less, the
remaining amount permitted pursuant to the foregoing clause (1). Each such
notice shall specify the date (each, an “Increased Amount Date”) on which the
Borrower proposes that any Incremental Loan Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to Administrative Agent. The Borrower may invite any
Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any other
Person reasonably satisfactory to the Administrative Agent, to provide an
Incremental Loan Commitment (any such Person, an “Incremental Lender”). Any
proposed Incremental Lender offered or approached to provide all or a portion of
any Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
(A)no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment and (2) the
making of any Incremental Loans pursuant thereto;
(B)the Administrative Agent and the Lenders shall have received from the
Borrower a Pro Forma Compliance Certificate demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, that (1) the Consolidated
Total Leverage Ratio is less than or equal to 4.50 to 1.00 and (2) the Borrower
is in compliance with the financial covenantsAsset Coverage Ratio set forth in
Section 7.10 based on the financial statements most recently delivered pursuant
to Section 7.1(a) or 7.1(b), as applicable,7.10, both before and after giving
effect (on a pro forma basis) to (x) any Incremental Loan Commitment, (y) the
making of any Incremental Loans pursuant thereto (with any Incremental Loan
Commitment being deemed to be fully funded) and (z) any Permitted Acquisition
consummated in connection therewith;
(C)each of the representations and warranties contained in Section 6 shall be
true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date);
(D)the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);
(E)each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;
(F) in the case of each Incremental Term Loan (the terms of which shall be set
forth in a Lender joinder agreement), such Incremental Term Loan will mature and
amortize in a manner reasonably acceptable to the Administrative Agent, the
Incremental Lenders making such Incremental Term Loan and the Borrower, but will
not in any event
49



--------------------------------------------------------------------------------



have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of any prior Incremental Term Loan or a maturity date
earlier than the latest Termination Date then in effect for any prior
Incremental Term Loan or any Revolving Loan and except as provided above, all
other terms and conditions applicable to any Incremental Term Loan shall be
reasonably satisfactory to the Administrative Agent and the Borrower;
(G) in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in a Lender joinder agreement):
(x) such Incremental Revolving Credit Increase shall mature on the latest
Termination Date then in effect, shall bear interest and be entitled to fees
(excluding, for the avoidance of doubt, customary upfront fees), in each case at
the rate applicable to the Revolving Loans, and shall be subject to the same
terms and conditions as the Revolving Loans;
(y) the outstanding Revolving Loans and Revolving Credit Commitment Percentages
of Swingline Loans and L/C Obligations will be reallocated by the Administrative
Agent on the applicable Increased Amount Date among the Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) in
accordance with their revised Revolving Commitment Percentages (and the Lenders
(including the Incremental Lenders providing such Incremental Revolving Credit
Increase) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 3.12 in connection with such reallocation as if such reallocation were a
repayment); and
(z) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 2.10, be identical to the terms and
conditions applicable to the Revolving Loans under this Agreement;
(H) any Incremental Lender with an Incremental Revolving Credit Increase shall
be entitled to the same pro rata voting rights as the existing Lenders under
this Agreement and any Extensions of Credit made in connection with each
Incremental Revolving Credit Increase shall receive proceeds of prepayments on
the same pro rata basis as the other Revolving Credit Loans made hereunder;
(I) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender joinder agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lender (which Lender joinder
agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.10); and
(J) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing
50



--------------------------------------------------------------------------------



such Incremental Loan and/or Incremental Term Loan Commitment) reasonably
requested by Administrative Agent in connection with any such transaction.
(b) The Incremental Lenders shall be included in any determination of the
Required Lenders, and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
(c) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Lender hereunder with
respect to such Incremental Term Loan Commitment and the Incremental Term Loan
made pursuant thereto.
(d) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Lender hereunder with respect to such Incremental Revolving Credit Commitment.
2.11 Extension of Termination Date.


(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than ninety (90) days
prior to the first, second and/or third anniversary of the Closing Date (each,
an “Extension Date”), request that each Lender extend such Lender’s Termination
Date for an additional year from the Termination Date then in effect hereunder
(the “Existing Termination Date”); provided that no more than three extensions
under this Section 2.11 may be permitted. Notwithstanding the foregoing to the
contrary, from and after the Second Amendment Effective Date, no extensions
shall be available to the Borrower pursuant to this Section 2.11.


(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is fifteen (15) Business Days from the date
which such Lender received notice from the Administrative Agent of the
Borrower’s request for an extension of the Existing Termination Date, advise the
Administrative Agent whether or not such Lender agrees to such extension. Each
Lender that determines not to so extend its Termination Date (a “NonExtending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date), and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a NonExtending Lender. The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.


(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section 2.11 no later
than the date that is fifteen (15) days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).
        
(d) Additional Commitment Lenders. The Borrower shall have the right on or
before the Extension Date (effective as of the Extension Date) to replace the
Commitments of any Non Extending Lenders with, and at its option add as
“Lenders” under this Credit Agreement, one or
51



--------------------------------------------------------------------------------



more Eligible Assignees (each, an “Additional Commitment Lenders”) as provided
in Section 11.18, each of which Additional Commitment Lenders shall have entered
into an Assignment and Assumption pursuant to which such Additional Commitment
Lender shall, effective as of the applicable Extension Date, undertake a
Commitment (and, if any such Additional Commitment Lender is already a Lender,
its Commitment shall be in addition to such Lender’s Commitment hereunder on
such date).


(e) Effect of Extension. Effective as of the Extension Date, the Termination
Date of each of the Lenders that have agreed to extend their Termination Date
(each, an “Extending Lender”) and of each Additional Commitment Lender shall be
extended to the date falling one year after the Existing Termination Date
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided, however, that there shall be no change in the Termination
Date of any Non-Extending Lender and on such Termination Date of any
Non-Extending Lender, such Non-Extending Lender’s outstanding Revolving Loans
shall be paid in full together with accrued and unpaid interest thereon and
accrued and unpaid fees due it hereunder and such Non-Extending Lender’s
obligations in respect of outstanding Letters of Credit and Swingline Loans
shall terminate.


(f) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Termination Date pursuant to this Section shall not be
effective with respect to any Lender unless:


(i) no Default or Event of Default exists on the date of such extension and
after giving effect thereto; and


(ii) the representations and warranties contained in Section 6 and the other
Credit Documents are true and correct in all material respects on and as of the
Extension Date, except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects, on
such Extension Date with the same effect as if made on and as of such date
(except for any such representation and warranty that by its terms is made only
as of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date).


(g) to the extent the Commitments of any Non-Extending Lender shall not be
replaced with Commitments from one or more Additional Commitment Lenders on the
applicable Extension Date as provided for in Section 2.11(d), and thus there
shall be no change in the applicable Termination Date for such Non-Extending
Lender, it is understood and agreed that (x) the Borrower shall repay Loans
outstanding on the applicable Termination Date of any such Non-Extending Lender
(and pay any additional amounts required pursuant to Section 3.12) to the extent
necessary to repay, nonratably, the Loans of all Non-Extending Lenders and the
pro rata shares of the remaining Lenders shall be revised effective as of such
date, (y) on such applicable Termination Date, the Commitments of the
Non-Extending Lenders will be permanently terminated and the Aggregate
Commitments on and after such date will be equal to the Commitments of the
remaining Lenders and (z) to the extent that the outstanding Obligations as of
such date (after giving effect to the repayment in full of each such
Non-Extending Lender) exceed the Aggregate Commitments then in effect (after
giving effect to the termination of the
52



--------------------------------------------------------------------------------



Commitments of all Non-Extending Lenders), the Borrower shall immediately prepay
Loans and/or Cash Collateralize the LOC Obligations in an aggregate amount equal
to such excess.


(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.14 and Section 11.6 to the contrary.


SECTION 3


OTHER PROVISIONS RELATING TO CREDIT FACILITY


3.1 Default Rate.


(a) Upon the occurrence and during the continuance of any Event of Default
pursuant to Sections 9.1(a) or 9.1(f), the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.


(b) Upon the request of the Required Lenders, while any other Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


3.2 Conversion.


        The Borrower shall have the option, on any Business Day, to extend
existing Eurocurrency Rate Loans into a subsequent Interest Period or to convert
Revolving Loans of one type into Revolving Loans of another type; provided,
however, that (i) except as provided in Section 3.7, Eurocurrency Rate Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable thereto, (ii) Eurocurrency Rate Loans may be extended, and Base Rate
Loans may be converted into Eurocurrency Rate Loans, only if no Default or Event
of Default is in existence on the date of extension or conversion, (iii)
Revolving Loans extended as, or converted into, Eurocurrency Rate Loans shall be
in such minimum amounts as provided in Section 2.2(b), and (iv) any request for
extension of or conversion to a Eurocurrency Rate Loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one month. Each such extension or conversion shall be effected by the
Borrower by giving written notice (or telephone notice promptly confirmed in
writing) to the Administrative Agent substantially in the form of Schedule 3.2
(a “Notice of Extension/Conversion”) prior to 10:00 A.M. (Charlotte, North
Carolina time) on (x) the same Business Day of, in the case of Base Rate Loans
and (y) on the second Business Day prior to, in the case of Eurocurrency Rate
Loans the date of the proposed extension or conversion, specifying the date of
the proposed extension or conversion, the Revolving Loans to be so extended or
converted, the types of Revolving Loans into which such Revolving Loans are to
be converted and, if appropriate, the applicable Interest Periods with respect
thereto. Each request for extension or conversion to any Eurocurrency Rate Loan
shall be deemed to be a reaffirmation by the Borrower that no Default or Event
of Default then exists. In the event the Borrower fails to request extension of
or conversion to any Eurocurrency Rate Loan in accordance with this Section, or
any such conversion or extension is not permitted or required by this Section,
then such Revolving Loans shall be
53



--------------------------------------------------------------------------------



automatically converted into Base Rate Loans at the end of their Interest
Period. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion affecting any Revolving Loans.


3.3 Termination of Commitments.


        The Borrower may from time to time permanently reduce the Aggregate
Revolving Committed Amount in whole or in part (in minimum principal amounts of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof) upon
three (3) Business Days’ prior written notice to the Administrative Agent
provided that after giving effect to any voluntary reduction the aggregate
amount of Revolving Obligations shall not exceed the Aggregate Revolving
Committed Amount, as reduced.


3.4 Prepayments.


        (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part from time to time without premium or penalty;
provided, however, that (A) Eurocurrency Rate Loans may only be prepaid (y) on
the last day of the Interest Period applicable thereto or (z) on a day that is
not the last day of an Interest Period applicable thereto if the Borrower pays
to the applicable Lenders any amounts due under Section 3.12, and (B) each such
partial prepayment shall be in a minimum principal amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (or the amount then
outstanding, if less). Amounts prepaid on the Loans may be reborrowed in
accordance with the provisions hereof.


        (b) Mandatory Prepayments. If at any time (i) the aggregate principal
amount of Revolving Obligations shall exceed the lesser of (A) the Aggregate
Revolving Committed Amount, and (B) an amount that would result in the Borrower
being in compliance with the Asset Coverage Ratio set forth in Section 7.10,
(ii) the aggregate principal amount of Swingline Loans shall exceed the
Swingline Committed Amount or (iii) the aggregate principal amount of LOC
Obligations shall exceed the LOC Committed Amount, then in any such instance the
Borrower shall immediately make payment on the Loans and/or to a cash collateral
account in respect of LOC Obligations in an amount sufficient to eliminate the
difference, provided, that the Borrower may, with respect to clauses (ii) and
(iii) above, utilize a borrowing of Revolving Loans or Swingline Loans to the
extent the conditions of Section 5.2 are satisfied for such payment or cash
collateral if the incurrence of such Loans would not cause the aggregate
principal amount of Revolving Obligations to exceed the Aggregate Revolving
Committed Amount or the aggregate principal amount of Swingline Loans to exceed
the Swingline Committed Amount.


        (c) Application. Unless otherwise specified by the Borrower, prepayments
on the Revolving Obligations shall be applied first to Daily LIBOR Swingline
Loans, then to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period.


        (d) Notice. The Borrower will provide notice to the Administrative Agent
of any prepayment by 10:00 a.m. (Charlotte, North Carolina time) on the date of
prepayment.


3.5 Fees.


        (a) Unused Fee. In consideration of the Commitments, the Borrower agrees
to pay to the Administrative Agent for the ratable benefit of the Lenders a fee
(the “Unused Fee”), in Dollars, for the
54



--------------------------------------------------------------------------------



period from the Closing Date to the last Termination Date equal to the
Applicable Percentage per annum on the actual daily unused amount of the
Aggregate Revolving Committed Amount for the applicable period. The Unused Fee
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December for the immediately preceding quarter (or a portion
thereof) beginning with the first such date to occur after the Closing Date and
on each Termination Date. For purposes of computation of the Unused Fee, (a) LOC
Obligations shall be counted toward and considered usage of the Aggregate
Revolving Committed Amount and (b) Swingline Loans shall not be counted toward
nor considered usage of the Aggregate Revolving Committed Amount.


        (b) Administrative Agent’s Fee. The Borrower agrees to pay, in Dollars,
to the Administrative Agent, for its own account, the administrative and other
fees referred to in the Engagement Letter.


3.6 Capital Adequacy.


        If any Lender reasonably determines that any Change in Law affecting
such Lender or any Applicable Lending Office of such Lender or such Lender’s
parent company, if any, regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s (including, for
purposes hereof, the parent company of such Lender) capital as a consequence of
its commitments or obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, effectiveness, change or compliance
(taking into consideration such Lender’s policies with respect to capital
adequacy and liquidity), then, upon written notice from such Lender to the
Borrower, the Borrower shall be obligated to pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction. Such notice
shall be accompanied by a statement as to the amount of such compensation and
include a reasonably detailed summary of the basis for such demand with
reasonably detailed calculations. Each determination by any such Lender of
amounts owing under this Section shall be reasonable and shall, absent manifest
error, be conclusive and binding on the parties hereto.


3.7 Limitation on Eurocurrency Rate Loans.


        (a) Circumstances Affecting Availability. Unless and until a Benchmark
Replacement is implemented in accordance with clause (b) below, if on or prior
to the first day of any Interest Period for any Eurocurrency Rate Loan:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that by reason of circumstances affecting the relevant
market arising after the Closing Date, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or
(ii)the Required Lenders determine (which determination shall be conclusive
absent manifest error) and notify the Administrative Agent that the Eurocurrency
Rate will not adequately and fairly reflect the cost to the Lenders of funding
Eurocurrency Rate Loans for such Interest Period (other than any such
determination based on Taxes);


then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurocurrency
55



--------------------------------------------------------------------------------



Rate Loans, continue Eurocurrency Rate Loans, or to convert Base Rate Loans into
Eurocurrency Rate Loans.


        (b) Effect of Benchmark Transition Event.


(i)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurocurrency Rate and/or Daily
LIBOR Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the
Eurocurrency Rate and/or Daily LIBOR Rate with a Benchmark Replacement pursuant
to this Section 3.7(b) will occur prior to the applicable Benchmark Transition
Start Date.


(ii)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(iii)Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.7(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.7(b).


(iv)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Rate Loan or Daily LIBOR Swingline Loan, or
conversion to or continuation of a Eurocurrency Rate Loan, during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
56



--------------------------------------------------------------------------------



the Base Rate based upon the Eurocurrency Rate will not be used in any
determination of the Base Rate.


3.8 Illegality.


        Notwithstanding any other provision of this Credit Agreement, in the
event that it becomes unlawful for any Lender (or its Applicable Lending Office)
to make, maintain, or fund Eurocurrency Rate Loans hereunder, then such Lender
shall promptly notify the Borrower thereof and such Lender’s obligation to make
or continue Eurocurrency Rate Loans and to convert Base Rate Loans into
Eurocurrency Rate Loans in the affected currency shall be suspended until such
time as such Lender may again make, maintain, and fund Eurocurrency Rate Loans
(in which case the provisions of Section 3.10 shall be applicable).


3.9 Requirements of Law.


        If any Change in Law shall:


         (i) impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than Taxes) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities or
commitments of, such Lender (or its Applicable Lending Office), including the
Commitment of such Lender hereunder; or


         (ii) impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition (other than Taxes) affecting this
Credit Agreement or its Notes or any of such extensions of credit or liabilities
or commitments; or


         (iii) impose on any Lender or the Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein; or


         (iv) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


and any Lender reasonably determines that the result of any of the foregoing is
to increase the cost to such
Lender (or its Applicable Lending Office) of making, converting into,
continuing, or maintaining any
Eurocurrency Rate Loans or to reduce any sum received or receivable by such
Lender (or its Applicable
Lending Office) under this Credit Agreement or its Notes with respect to any
Eurocurrency Rate Loans,
then the Borrower shall pay to such Lender within thirty (30) days of written
demand therefor setting
forth in reasonable detail such amount or amounts as will compensate such Lender
for such increased cost
or reduction. If any Lender requests compensation by the Borrower under this
Section 3.9, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such
Lender to make or continue Eurocurrency Rate Loans, or to convert Base Rate
Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case
the provisions of Section 3.10 shall be applicable); provided that such
suspension shall not affect the right
of such Lender to receive the compensation so requested. Each Lender shall
promptly notify the
Borrower and the Administrative Agent of any event of which it has knowledge,
occurring after the date
57



--------------------------------------------------------------------------------



hereof, which will entitle such Lender to compensation pursuant to this Section
3.9 and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of,
such compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. Any
Lender claiming compensation under this Section 3.9 shall furnish to the
Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder
(including a reasonably detailed summary of the basis for such amounts with
reasonably detailed
calculations) which shall be conclusive in the absence of manifest error. In
determining such amount,
such Lender may use any reasonable averaging and attribution methods.


3.10 Treatment of Affected Loans.


        If the obligation of any Lender to make any Eurocurrency Rate Loan or to
continue, or to convert Base Rate Loans into, Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.8 or 3.9 hereof, such Lender’s Eurocurrency Rate
Loans shall be automatically converted into Base Rate Loans on the last day(s)
of the then current Interest Period(s) for such Eurocurrency Rate Loans (or, in
the case of a conversion required by Section 3.8 hereof, on such earlier date as
such Lender may specify to the Borrower with a copy to the Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.8 or 3.9 hereof that gave rise to such
conversion no longer exist:


        (a) to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and


        (b) all Loans that would otherwise be made or continued by such Lender
as Eurocurrency Rate Loans shall be made or continued instead as Base Rate
Loans, and all Base Rate Loans of such Lender that would otherwise be converted
into Eurocurrency Rate Loans shall remain as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.8 or 3.9 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.


3.11 Taxes.


(a) Defined Terms. For purposes of this Section 3.11, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such
58



--------------------------------------------------------------------------------



deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, except to the extent
that such Indemnified Taxes are determined by a court of competent jurisdiction
by a final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the Recipient. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Evidence of Payments. Upon the request of the Administrative Agent, after
any payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 3.11, such Credit Party shall deliver to the Administrative Agent
as soon as practical after receiving such request, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
59



--------------------------------------------------------------------------------



requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Schedule 3.11-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “Withholding Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN or W-8BEN-E; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a Withholding Tax Compliance Certificate substantially in the form of
Schedule 3.11-2 or Schedule 3.11-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a Withholding Tax Compliance Certificate substantially in the
form of Schedule 3.11-4 on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this
60



--------------------------------------------------------------------------------



Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (whether
received in cash or as an overpayment applied to offset an amount of Tax
otherwise due and payable) of any Taxes as to which it has been indemnified
pursuant to this Section 3.11 (including by the payment of additional amounts
pursuant to Section 3.11(b)), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. If the Borrower reasonably believes that any Indemnified Taxes were
not correctly or legally asserted, the applicable Recipient, upon the request of
the Borrower and at the expense of the Borrower, will use reasonable efforts to
cooperate with the Borrower to obtain a refund of such Indemnified Taxes so long
as such efforts would not, in the sole determination of such Recipient, result
in any additional costs or expenses or be otherwise disadvantageous to such
Recipient. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
61



--------------------------------------------------------------------------------



(i) Claim Period. Notwithstanding anything to the contrary in Section 3.11(a) or
Section 3.11(b), if any Recipient requests indemnification or compensation for
Indemnified Taxes pursuant to this Section 3.11 more than one hundred eighty
(180) days after the earlier of (i) the date on which such Recipient makes
payment of such Indemnified Taxes, and (ii) the date on which the Recipient
receives written notice from the applicable Governmental Authority demanding
payment of such Indemnified Taxes, then the Credit Parties shall not be
obligated to indemnify or reimburse such Recipient for such Indemnified Taxes.
(j) Survival. Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
3.12 Compensation.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or


(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or


(c) The assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 11.18.


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.12, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the applicable offshore Dollar interbank market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.


3.13 Pro Rata Treatment.


        Except to the extent otherwise provided herein:


(a) Loans and Letters of Credit. Each Revolving Loan advance, each payment or
prepayment of principal of any Revolving Loan (other than Swingline Loans) or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Revolving Loans or reimbursement obligations arising
from drawings under Letters of Credit, each payment of Unused Fees, each payment
of the Standby Letter of Credit Fee, each reduction of the Aggregate Revolving
Committed Amount and each conversion or extension of any Revolving Loan (other
than
62



--------------------------------------------------------------------------------



Swingline Loans), shall be allocated pro rata among the Lenders in accordance
with the respective Revolving Commitment Percentages.


        (b) Advances.


(i) No Lender shall be responsible for the failure or delay by any other Lender
in its obligation to make its ratable share of a borrowing hereunder, except for
adjustments provided in Section 3.18(a)(iv) to the Revolving Commitment
Percentage of each Lender that is not a Defaulting Lender; provided, however,
that the failure of any Lender to fulfill its obligations hereunder shall not
relieve any other Lender of its obligations hereunder.


(ii) Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:


(A) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in Same Day Funds, at the
Overnight Rate from time to time in effect; and


(B) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Overnight Rate from time to time in
effect. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.


Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder. A notice of the Administrative Agent to any Lender with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


3.14 Sharing of Payments.


63



--------------------------------------------------------------------------------



The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan, LOC Obligations or any other obligation
owing to such Lender under this Credit Agreement through the exercise of a right
of setoff, banker’s lien or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided for
in this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Loans, LOC Obligations and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by repurchase of a Participation Interest theretofore sold,
return its share of that benefit (together with its share of any accrued
interest payable with respect thereto) to each Lender whose payment shall have
been rescinded or otherwise restored. The Borrower agrees that any Lender so
purchasing such a Participation Interest may, to the fullest extent permitted by
law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such Participation Interest as fully as if such
Lender were a holder of such Loan, LOC Obligations or other obligation in the
amount of such Participation Interest. Except as otherwise expressly provided in
this Credit Agreement, if any Lender or the Administrative Agent shall fail to
remit to the Administrative Agent or any other Lender an amount payable by such
Lender or the Administrative Agent to the Administrative Agent or such other
Lender pursuant to this Credit Agreement on the date when such amount is due,
such payments shall be made together with interest thereon for each date from
the date such amount is due until the date such amount is paid to the
Administrative Agent or such other Lender at a rate per annum equal to the
Overnight Rate. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 3.14 applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders under this Section 3.14 to share in the benefits of any recovery
on such secured claim.


3.15 Payments, Computations, Retroactive Adjustments of Applicable Percentage,
Etc.


        (a) Generally. All payments hereunder and under any other Credit
Document shall be made by the Borrower without condition or deduction for any
counterclaim, defense, recoupment or setoff of any kind. Except as otherwise
specifically provided herein, all payments made by a Credit Party hereunder
shall be made to the Administrative Agent in Dollars in Same Day Funds, at the
Administrative Agent’s office specified in Section 11.1. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. All payments
shall be received by the Administrative Agent not later than 2:00 P.M.
(Charlotte, North Carolina time) on the date when due in the case of payments in
Dollars. Payments received after such time shall be deemed to have been received
on the next succeeding Business Day. The Administrative Agent may (but shall not
be obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower or any other Credit Party
maintained with the Administrative Agent (with notice to the Borrower or such
other Credit Party). The Borrower shall, at the time it makes any payment under
this Credit Agreement, specify to the Administrative Agent the Loans, LOC
Obligations, Fees, interest or other amounts payable by the Borrower hereunder
to which such payment is to be applied (and in the event that it fails so to
specify, or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall distribute such payment to the Lenders in such manner
as the Administrative Agent may determine to be
64



--------------------------------------------------------------------------------



appropriate in respect of obligations owing by the Borrower hereunder, subject
to the terms of Section 3.13(a)). The Administrative Agent will distribute such
payments to such Lenders, if any such payment is received prior to 2:00 P.M.
(Charlotte, North Carolina time) on a Business Day in like funds as received
prior to the end of such Business Day and otherwise the Administrative Agent
will distribute such payment to such Lenders on the next succeeding Business
Day. Whenever any payment hereunder shall be stated to be due on a day which is
not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (subject to accrual of interest and Fees for the period
of such extension), except that in the case of Eurocurrency Rate Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day. Except as expressly provided otherwise herein, all computations of interest
and fees shall be made on the basis of actual number of days elapsed over a year
of 360 days, except with respect to computation of interest on Base Rate Loans,
which shall be calculated based on a year of 365 or 366 days, as appropriate.
Interest shall accrue from and include the date of borrowing, but exclude the
date of payment.


        (b) Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default and upon the exercise of
remedies in accordance with Section 9.2, all amounts collected or received on or
in respect of the Obligations (or other amounts owing under the Credit Documents
or other documentation in respect of the Obligations in connection therewith)
shall be paid over or delivered as follows:


         FIRST, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights and remedies of the
Lenders under the Credit Documents made with respect thereto;


         SECOND, to payment of any fees owed to the Administrative Agent in its
capacity as such under the Credit Documents;


         THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including without limitation, reasonable attorneys’ fees) of each of
the Lenders hereunder in connection with enforcing its rights under the Credit
Documents or otherwise with respect to the Obligations owing to such Lender;


         FOURTH, to the payment of all accrued interest and fees on or in
respect of the Obligations;


         FIFTH, to the payment of the outstanding principal amount of the
Obligations hereunder (including the payment or cash collateralization of the
outstanding LOC Obligations), and including with respect to any Swap Contract or
Treasury Management Agreement, any other payments due under such Swap Contract
or Treasury Management Agreement and any interest accrued thereon;


         SIXTH, to all other Obligations hereunder and other obligations which
shall have become due and payable under the Credit Documents otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and


65



--------------------------------------------------------------------------------



         SEVENTH, to the payment of the surplus, if any, to the Borrower.


        In carrying out the foregoing, (i) amounts received shall be applied in
the numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Lenders shall
receive amounts ratably in accordance with their respective pro rata share
(based on the proportion that the then outstanding Obligations held by such
Lenders bears to the aggregate amount of the Obligations then outstanding) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “FIFTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (A) first, to
reimburse the Issuing Lender for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FOURTH”, “FIFTH” and “SIXTH”
above in the manner provided in this Section 3.15(b).


(c) Retroactive Adjustments of Applicable Percentage. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Consolidated Total Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate at the time so calculated and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the Issuing Lender, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code, automatically and without further action by the Administrative Agent, any
Lender or the Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.6(a)(iii), 2.6(f) or 3.1 or under Section 9. The
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Revolving Committed Amount and the repayment of all other Obligations
hereunder, so long as such inaccuracy is discovered earlier than the date that
is one (1) year following the termination of this Agreement and the Commitments
hereunder.


3.16 Evidence of Debt.


        (a) Each Lender shall maintain an account or accounts evidencing each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement. Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.


        (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of any Credit Party and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy
66



--------------------------------------------------------------------------------



of the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.


        (c) The entries made in the accounts, Register and subaccounts
maintained pursuant to subsection (b) of this Section 3.16 (and, if consistent
with the entries of the Administrative Agent, subsection (a)) shall be prima
facie evidence of the existence and amounts of the obligations of the Credit
Parties therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Obligations and other amounts
owing to such Lender.


3.17 Certain Limitations.


        (a) If any Lender requests compensation or indemnification from the
Borrower under Section 3.6, 3.9 or 3.11, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.


        (b) If any Lender requests compensation or indemnification from the
Borrower under Section 3.6, 3.9 or 3.12 more than ninety (90) days after the
Lender had knowledge of the occurrence of the event giving rise to the
compensation or indemnification, the Borrower shall not be obligated to
reimburse the Lender for amounts incurred prior to the date on which the
Borrower receives such demand for compensation or indemnification, except that,
in the case of requests for compensation or indemnification from the Borrower
under Section 3.6 or 3.9, if the Change in Law giving rise to such compensation
or indemnification is retroactive, then the 90 day period referred to above
shall be extended to include the period of retroactive effect thereof.


3.18 Defaulting Lenders.


        (a) Adjustments. Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


        (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.


        (ii) Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.2), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Issuing Lender
or Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
67



--------------------------------------------------------------------------------



participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Credit Agreement, as determined by the Administrative Agent;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Credit Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lender or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LOC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LOC Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LOC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LOC Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


        (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any unused fee pursuant to Section 3.5(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Standby
Letter of Credit Fees as provided in Section 2.6(f).


        (iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swingline Loans
pursuant to Sections 2.1, 2.4, 2.6 or 2.7 the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loans of that Lender.


        (b) Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
68



--------------------------------------------------------------------------------



the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 3.18(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


3.19 Cash Collateral.


        (a) Certain Credit Support Events. (i) Upon the request of the
Administrative Agent or the Issuing Lender (A) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an LOC Borrowing, or (B) if, as of the Letter of Credit
Expiration Date, any LOC Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all LOC Obligations.


(ii) At any time that there shall exist a Defaulting Lender, immediately upon
the request of the Administrative Agent, the Issuing Lender or the Swingline
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 3.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(iii)  If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all LOC Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the LOC
Obligations in an amount equal to the amount by which the Outstanding Amount of
all LOC Obligations exceeds the Letter of Credit Sublimit.


(iv) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.


        (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo Bank. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grant to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Lender and the Lenders (including the
Swingline Lender), and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.


69



--------------------------------------------------------------------------------



        (c) Application. Notwithstanding anything to the contrary contained in
this Credit Agreement, Cash Collateral provided under any of this Section 3.19
or Sections 2.1, 2.4, 2.6, 2.7, 3.18 or 9.2 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
LOC Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


        (d) Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.3(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 3.19 may be otherwise applied in accordance with Section 9.2), and (y)
the Person providing Cash Collateral and the Issuing Lender or Swingline Lender,
as applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


SECTION 4


GUARANTY


4.1 The Guaranty.


        Each of the Guarantors hereby jointly and severally guarantees to each
Lender and each Affiliate of a Lender that enters into a Swap Contract or a
Treasury Management Agreement with any Credit Party or any Subsidiary, and the
Administrative Agent, as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


        Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor (other than the Borrower) under this Credit
Agreement and the other Credit Documents shall be limited to an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law.


4.2 Obligations Unconditional.


70



--------------------------------------------------------------------------------



        The obligations of the Guarantors under Section 4.1 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, Swap
Contracts or a Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Section 4 until such time as the Lenders (and any Affiliates of Lenders
entering into Swap Contracts or Treasury Management Agreements) have been paid
in full in respect of all Obligations, all Commitments under this Credit
Agreement have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Lenders
in connection with monies received under the Credit Documents, Swap Contracts or
Treasury Management Agreements between any Credit Party and any Lender, or any
Affiliate of a Lender. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder which shall remain absolute and unconditional as described
above:


        (a) at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


        (b) any of the acts mentioned in any of the provisions of any of the
Credit Documents, Swap Contracts or Treasury Management Agreements between any
Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, Swap Contracts or
Treasury Management Agreements shall be done or omitted;


        (c) the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contracts or Treasury
Management Agreements between any Credit Party and any Lender, or any Affiliate
of a Lender, or any other agreement or instrument referred to in the Credit
Documents or such Swap Contracts or Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;


        (d) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor);


        (e) any change in the corporate existence or structure of the Borrower;


        (f) any claims or set-off rights that the Guarantor may have against the
Borrower or any Lender; and


        (g) any law or regulation of any jurisdiction or any event affecting any
term of a guaranteed obligation.
71



--------------------------------------------------------------------------------





With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Credit Documents or any other document relating to
the Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations (including, without limitation, any rights
under Sections 26-7, 26-8 or 26-9 of the North Carolina General Statutes).


4.3 Reinstatement.


        The obligations of the Guarantors under this Section 4 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.


4.4 Certain Additional Waivers.


        Each Guarantor agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.


4.5 Remedies.


        The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1.


4.6 Rights of Contribution.


        The Guarantors hereby agree as among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.6 shall be subordinate
and subject in right of payment to the prior payment in full to the
Administrative Agent and the Lenders of the Obligations, and none of the
Guarantors shall exercise any right or remedy under this Section 4.6 against any
other Guarantor until payment and satisfaction in full of all of Obligations.
For purposes of this Section 4.6, (a) “Guaranteed Obligations” shall mean any
obligations arising under the other provisions of
72



--------------------------------------------------------------------------------



this Section 4; (b) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Pro Rata Share of any Guaranteed Obligations; (c) “Pro Rata
Share” shall mean, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Credit Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Credit Parties hereunder) of the Credit
Parties; provided, however, that, for purposes of calculating the Pro Rata
Shares of the Guarantors in respect of any payment of Guaranteed Obligations,
any Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment;
and (d) “Contribution Share” shall mean, for any Guarantor in respect of any
Excess Payment made by any other Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (i) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Credit Parties other than the maker of such Excess Payment exceeds the amount of
all of the debts and liabilities (including contingent, subordinated, unmatured,
and unliquidated liabilities, but excluding the obligations of the Credit
Parties) of the Credit Parties other than the maker of such Excess Payment;
provided, however, that, for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
This Section 4.6 shall not be deemed to affect any right of subrogation,
indemnity, reimbursement or contribution that any Guarantor may have under
applicable Law against the Borrower in respect of any payment of Guaranteed
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall be relieved of its obligations pursuant to Section 8.4.


4.7 Guarantee of Payment; Continuing Guarantee.


        The guarantee in this Section 4 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.


SECTION 5


CONDITIONS PRECEDENT


5.1 Conditions to Closing.


        The obligation of the Lenders to enter into this Credit Agreement and to
make the initial Extensions of Credit shall be subject to satisfaction of the
following conditions (in form and substance acceptable to the Lenders):
73



--------------------------------------------------------------------------------





        (a) Executed Credit Documents. Receipt by the Administrative Agent of
(i) multiple counterparts of this Credit Agreement, (ii) multiple counterparts
of the Pledge Agreement, (iii) a Revolving Note for each Lender requesting one
and (iv) multiple counterparts of each other Credit Document, in each case
executed by a duly authorized officer of each party thereto and in each case
conforming to the requirements of this Credit Agreement.


        (b) Legal Opinions. Receipt by the Administrative Agent of multiple
counterparts of opinions of outside counsel for the Credit Parties relating to
the Credit Documents and the transactions contemplated therein.


        (c) Financial Information. Receipt by the Lenders of the financial
statements described in Section 6.7 and such other financial information
regarding the Credit Parties as may be requested by, and in each case in form
and substance satisfactory to, the Administrative Agent and the Lenders.


        (d) Corporate Documents. Receipt by the Administrative Agent of the
following (or their equivalent) for each of the Credit Parties:


         (i) Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.


         (ii) Bylaws. A copy of the bylaws, operating agreement or equivalent of
such Credit Party certified by a secretary or assistant secretary of such Credit
Party to be true and correct and in force and effect as of the Closing Date.


         (iii) Resolutions. Copies of resolutions of the board of directors (or
an authorized executive committee, if applicable) of such Credit Party approving
and adopting the Credit Documents to which it is a party, the transactions
contemplated therein and authorizing execution and delivery thereof, certified
by a secretary or assistant secretary of such Credit Party to be true and
correct and in force and effect as of the Closing Date.


         (iv) Good Standing. Certificates of good standing, existence or its
equivalent certified as of a recent date by the appropriate governmental
authorities of the state of incorporation, the state of the location of the
principal place of business, and each other state in which the failure to so
qualify and be in good standing could reasonably be expected to have a Material
Adverse Effect, or confirmation of such in writing by CT Corporation in a form
acceptable to the Administrative Agent.


         (v) Officer’s Certificate. An officer’s certificate for each of the
Credit Parties dated as of the Closing Date substantially in the form of
Schedule 5.1(e) with appropriate insertions and attachments.


        (e) Personal Property Collateral.


74



--------------------------------------------------------------------------------



(i)  UCC Searches. (A) Searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Credit Party and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens and (B) tax lien and
judgment searches; and


(ii)  UCC Financing Statements. Completed UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral.


        (f) Governmental and Third Party Approvals. The Credit Parties shall
have received all material governmental, shareholder and third party consents
and approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Credit Documents and
all applicable waiting periods shall have expired without any action being taken
by any Person that could reasonably be expected to restrain, prevent or impose
any material adverse conditions on any of the Credit Parties or such other
transactions or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could reasonably be expected to have such effect.


        (g) Officer’s Closing Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in form and substance satisfactory to the
Administrative Agent, stating that, (i) since June 30, 2014, there has not
occurred a Material Adverse Effect with respect to the Borrower, or any event,
condition or contingency that could reasonably expected to have a Material
Adverse Effect and (ii) immediately after giving effect to the initial Loans
made and any Letters of Credit issued on the Closing Date, (A) no Default or
Event of Default exists and (B) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects.


        (h) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that after giving effect to the transactions consummated
pursuant to this Agreement, the Credit Parties, taken as a whole, are Solvent.


        (i) Internal Revenue Service Form W-9. The Administrative Agent and each
Lender shall have provided to the Borrower a complete and properly executed
Internal Revenue Service Form W-9.


        (j) Termination of Existing Indebtedness. Receipt by the Administrative
Agent of evidence that (i) the Existing Credit Agreement will be simultaneously
terminated upon execution of this Credit Agreement and all loans or other
amounts outstanding under the Existing Credit Agreement shall be repaid in full
and (ii) all other existing Indebtedness for borrowed money of the Credit
Parties and their Subsidiaries (other than Indebtedness permitted to exist
pursuant to Section 8.1) shall be repaid in full and all security interests
related thereto shall be terminated on or prior to the Closing Date.


75



--------------------------------------------------------------------------------



        (k) PATRIOT Act, etc. Prior to the Closing Date, the Borrower and each
of other Credit Party shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent in order to comply with requirements of the PATRIOT Act, applicable “know
your customer” and anti-money laundering rules and regulations.


        (l) Fees and Expenses. Payment by the Credit Parties of all fees and
expenses due and payable to the Lenders and the Administrative Agent, including,
without limitation, payment to the Administrative Agent of the fees set forth in
the Engagement Letter.


Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.


5.2 Conditions to all Extensions of Credit.


        The obligation of each Lender to make any Extension of Credit (including
the initial Extension of Credit) is subject to the satisfaction of the following
conditions precedent on the date of making such Extension of Credit:


        (a) Representations and Warranties. The representations and warranties
made by the Credit Parties herein and in the other Credit Documents and which
are contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects, on and as of the date of
such Extension of Credit as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date).


        (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date.


(c) Asset Coverage Ratio. The Asset Coverage Ratio shall be greater than
1.25:1.00 both before and after giving effect to such Extension of Credit.


        Each request for an Extension of Credit and each acceptance by the
Borrower of an Extension of Credit shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in paragraphs (a), (b) and (bc) of this
Section 5.2 have been satisfied.


SECTION 6


REPRESENTATIONS AND WARRANTIES


        Each Credit Party hereby represents and warrants to the Administrative
Agent and each Lender that:
76



--------------------------------------------------------------------------------





6.1 Organization and Good Standing.


        Each Credit Party is duly organized and existing and in good standing
under the laws of its state of organization or formation, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which the failure to so qualify or to be so
licensed could reasonably be expected to have a Material Adverse Effect. No
Credit Party nor any Subsidiary thereof is an EEA Financial Institution.


6.2 Due Authorization.


        Each Credit Party (i) has the requisite corporate or company power and
authority to execute, deliver and perform this Credit Agreement and the other
Credit Documents to which it is a party and to incur the obligations herein and
therein provided for, and (ii) is duly authorized to, and has been authorized by
all necessary corporate action, to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party. This Agreement
and each other Credit Document have been duly authorized, and upon their
execution and delivery in accordance with the provisions hereof will constitute
legal, valid and binding agreements and obligations of each Credit Party that is
a party thereto, enforceable in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors’ rights generally or by general equitable
principles.


6.3 No Conflicts.


        Neither the execution and delivery of the Credit Documents, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by a Credit Party will (i)
violate or conflict with any provision of its articles of incorporation or
bylaws or other charter documents, (ii) violate, contravene or materially
conflict with any law, regulation (including without limitation Regulation U or
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
it, (iii) violate, contravene or materially conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound, the violation of which could reasonably be expected
to have a Material Adverse Effect, or (iv) result in or require the creation of
any lien, security interest or other charge or encumbrance (other than those
contemplated in or created in connection with the Credit Documents) upon or with
respect its properties, the creation of which could reasonably be expected to
have a Material Adverse Effect.


6.4 Consents.


        No consent, approval, authorization or order of, or filing, registration
or qualification with, any Governmental Authority or any other Person is
required in connection with the execution, delivery or performance of this
Credit Agreement or any of the other Credit Documents by each Credit Party or,
if required, such consent, approval and authorization has been obtained.


6.5 Financial Condition; Absence of Material Adverse Effect.


        The annual consolidated financial statement of Borrower dated June 29,
2014, and the interim consolidated financial statements of Borrower dated
September 28, 2014, true copies of which have been
77



--------------------------------------------------------------------------------



delivered by Borrower to the Administrative Agent prior to the date hereof, (a)
are complete and correct and present fairly in all material respects the
financial condition of Borrower and its Subsidiaries as of the dates indicated
therein, and (b) have been prepared in accordance with GAAP consistently
applied. Since the dates of such financial statements there has been no Material
Adverse Effect in the financial condition of Borrower or any Subsidiary, nor has
Borrower or any Subsidiary mortgaged, pledged, granted a security interest in or
otherwise encumbered any material portion of its assets or properties except as
disclosed by Borrower to the Administrative Agent prior to the date hereof.


6.6 No Default.


        No Default or Event of Default presently exists.


6.7 Litigation.


        Except as set forth on Schedule 6.7, there are no pending, or to the
best of Borrower’s knowledge, threatened, actions, claims, investigations, suits
or proceedings by or before any governmental authority, arbitrator, court or
administrative agency against any Credit Party or any of its Subsidiaries or any
of its or their Property or revenues which could reasonably be expected to have
a Material Adverse Effect.


6.8 Taxes.


All U.S. federal income and other material Tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Credit Party have
been filed with the appropriate Governmental Authorities, all such Tax Returns
are true, correct and complete in all material respects, and all Taxes reflected
therein have been paid prior to the date on which any liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Credit Party in accordance with GAAP.
As of the Closing Date, no material Tax Return is under audit or examination by
any Governmental Authority and no notice of any audit or examination of any
material Tax Return or any assertion of any material claim for Taxes has been
given or made by any Governmental Authority, except as may be disclosed to the
Administrative Agent or otherwise disclosed in the financial statements of the
Borrower.


6.9 Compliance with Law.


        Each Credit Party and its Subsidiaries are in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.


6.10 ERISA.


        The Credit Parties and their Subsidiaries are in compliance in all
material respects with (i) all applicable provisions of ERISA; with respect to
any provision of any Plans, and (ii) any provision of any Plan; no ERISA Event
has occurred and is continuing with respect to any Plan initiated by any Credit
Party; the Borrower and each other Credit Party have met their respective
minimum funding requirements under ERISA with respect to each Plan; and each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under GAAP.


78



--------------------------------------------------------------------------------



6.11 Use of Proceeds; Margin Stock; Perfected Liquid Securities.


(a)The proceeds of the Loans and other Extensions of Credit will be used by the
Borrower solely (i) to refinance the existing Indebtedness of the Credit Parties
and their Subsidiaries on the Closing Date, (ii) to finance the payment of fees
and expenses incurred in connection with the transactions contemplated by this
Agreement and (iii) for working capital, capital expenditures, acquisitions and
other general corporate purposes of the Credit Parties and their Subsidiaries.


(b)None of the transactions contemplated by this Credit Agreement (including,
without limitation, the direct or indirect use of the proceeds of the Loans)
will violate or result in a violation of the Securities Act of 1933, as amended,
or the regulations issued pursuant thereto, or the Securities Exchange Act of
1934, as amended, or regulations issued pursuant thereto, or Regulation T, U or
X. “Margin Stock” within the meanings of Regulation U does not constitute more
than 25% of the value of the consolidated assets of the Borrower and its
Subsidiaries. The Credit Parties and their Subsidiaries are not engaged,
principally or as one of their important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
within the respective meanings of each of such terms under Regulation U. No part
of the proceeds of any Borrowing or any Letter of Credit will be used for
purchasing or carrying margin stock.


(a)No Perfected Liquid Securities consist of “Margin Stock” within the meaning
of Regulation U.


6.12 Investment Company Act.


No Credit Party is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is
controlled by such a company.


6.13 Environmental Matters.


        Except as set forth on Schedule 6.13, the Borrower and its Subsidiaries
are in compliance in all material respects with all applicable federal or state
Environmental Laws. To the knowledge of the Borrower, none of the operations of
the Borrower or any other Credit Party or its Subsidiaries are the subject of
any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment. Neither the Borrower nor
any other Credit Party or its Subsidiaries have any material Environmental
Liability in connection with any release of any Material of Environmental
Concern.


6.14 Intellectual Property, Franchises, etc.


        Except as could not reasonably be expected to have a Material Adverse
Effect:


        (a) Each Credit Party and its Subsidiaries own, or have the legal right
to use, all trademarks, tradenames, copyrights, patents, technology, know-how
and processes, if any, that are necessary for the operation of their businesses
as presently conducted (the “Intellectual Property”). No claim is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, and, to the knowledge of
any Responsible Officer, no such claim has been
79



--------------------------------------------------------------------------------



asserted. The use of Intellectual Property by the Credit Parties and their
Subsidiaries does not infringe on the rights of any Person.


(b) Each Credit Party and its Subsidiaries have obtained all material licenses,
permits, franchises or other certifications, consents, approvals and
authorizations, governmental or private, necessary to the ownership of their
Properties and to the conduct of their business.


6.15 Solvency.


The Credit Parties and their Subsidiaries, on a Consolidated basis, are Solvent.


6.16 Senior Indebtedness Status.


The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Credit Documents ranks and shall continue to
rank at least senior in priority of payment to all Subordinated Debt and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Debt and all senior unsecured Indebtedness of such
Person.


6.17 Pledged Capital Stock Representations.


Set forth on Schedule 6.17, as of the Closing Date, is a list of (i) 100% (or,
if less, the full amount owned by such Credit Party) of the issued and
outstanding Capital Stock owned by such Credit Party of each Domestic
Subsidiary, (ii) 65% (or, if less, the full amount owned by such Credit Party)
of each class of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% (or, if less,
the full amount owned by such Credit Party) of each class of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) owned by such Credit Party of each first-tier
Foreign Subsidiary and (iii) all other Capital Stock required to be pledged to
the Administrative Agent pursuant to the Security Documents. Within sixty (60)
days (or such longer period as agreed by the Administrative Agent) following
Closing, the Credit Parties will deliver stock or membership certificates, if
any, evidencing the Capital Stock pledged to the Administrative Agent pursuant
to the Pledge Agreement and undated stock or transfer powers duly executed in
blank.


6.18 Security Documents.


The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby. Except as set forth in
the Security Documents, such security interests and Liens are currently (or will
be, upon (a) the filing of appropriate financing statements with the Secretary
of State of the state of incorporation or organization for each Credit Party,
and (b) the Administrative Agent obtaining control or possession over those
items of Collateral in which a security interest is perfected through control or
possession) perfected security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, prior to all other
Liens other than Permitted Liens.


6.19 Anti-Terrorism Laws; Anti-Money Laundering; Anti-Corruption.


80



--------------------------------------------------------------------------------



        Neither the Borrower nor any of its Subsidiaries or, to their knowledge,
any of their Related Parties (i) is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.) or (ii) is a Sanctioned Person. Except to the
extent that no material liability to the Borrower, any Subsidiary, the
Administrative Agent or any Lender, would result therefrom, neither the Borrower
nor any of its Subsidiaries or, to their knowledge, any of their Related
Parties, is in violation of any Anti-Terrorism Law or any Anti-Corruption Law.
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective Related Parties with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions. No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law,
Anti-Terrorism Laws or applicable Sanctions.


SECTION 7


AFFIRMATIVE COVENANTS


        Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:


7.1 Information Covenants.


        The Credit Parties will furnish, or cause to be furnished, to the
Administrative Agent for further distribution to each Lender:


(a) Annual Financial Statements. As soon as available, but in any event within
120 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of a certified
public accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable securities laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit or with respect to the absence of any
material misstatement.


(b) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of the first, second and third fiscal
quarters of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, president, chief financial officer,
treasurer or controller of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes
(for clarity, delivery of the
81



--------------------------------------------------------------------------------



compliance certificate required by clause (c) below will satisfy the requirement
for certification of the consolidated statements required by this clause (b)).


(c) Officer’s Certificate. Within five (5) days of delivery of each annual and
quarterly financial statements of Borrower required pursuant to Sections 7.1(a)
and (b)the last Business Day of each month, a compliance certificate
substantially in the form of Schedule 7.1(c) (each, an “Officer’s Compliance
Certificate”), signed by the chief executive officer, president, chief financial
officer, treasurer or controllera Responsible Officer of the Borrower (or any
designee of any such officer acceptable to the Administrative Agent) (i)
certifying that said financial statements present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries and that
there exists no Event of Default nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute an Event of
Default (or stating the nature and status of any Event of Default or any such
condition, act or event) and (ii) setting forth the information and computations
(in sufficient detail, and including copies of current standard account
statements issued by the applicable institutions or asset managers reflecting
the value of the applicable Perfected Liquid Securities) to establish that the
Borrower is in compliance with all financial covenants at the end of the period
covered by the financial statements then being furnishedthe Asset Coverage Ratio
set forth in Section 7.10 as of the last Business Day of such month.


(d) Other Reports. Promptly after any request by the Administrative Agent,
copies of any detailed audit reports or management recommendation letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any of its Subsidiaries, or any audit of
any of them.


(e) Annual Reports, Proxies, Etc. Promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the Securities Exchange
Commission (“SEC”) under Section 13 or 15(d) of the Securities Exchange Act of
1934, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto.


(f) Financial Projections. Not later than sixty-five (65) days (or such longer
period as the Administrative Agent may agree in its sole discretion) after the
end of each fiscal year, the company-prepared financial projections of Borrower,
to include a projected balance sheet and related statements of projected
operations and cash flow as of the end of and for such next fiscal year and
setting forth the assumptions used for purposes of preparing such budget and,
promptly when available, any significant revisions of such projections.


(g) SEC Correspondence. Promptly, and in any event within five (5) Business Days
after receipt thereof by the Borrower or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Borrower or any Subsidiary thereof.


(h) Notice of Litigation. Promptly (but in no event more than five (5) Business
Days after the occurrence of each such event or matter) give written notice to
the Administrative Agent in reasonable detail of the filing or commencement of
any litigation against Borrower or any Subsidiary to the extent such litigation
could reasonably expected to result in a Material Adverse Effect.
82



--------------------------------------------------------------------------------





(i) Notice of Default. Promptly (but in no event more than three (3) Business
Days after the occurrence of each such event or matter) give written notice to
the Administrative Agent in reasonable detail of the occurrence of any Event of
Default, or any condition, event or act which with the giving of notice or the
passage of time or both would constitute an Event of Default.


        (j) Insurance. Promptly (but in no event more than five (5) Business
Days after the occurrence of each such event or matter) give written notice to
the Administrative Agent in reasonable detail of any termination or cancellation
of any insurance policy which Borrower or any Subsidiary is required to
maintain, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower’s
or any Subsidiary’s property in excess of an aggregate of $25,000,000.


        (k) ERISA. Promptly (but in no event more than five (5) Business Days
after the occurrence of each such event or matter) give written notice to the
Administrative Agent in reasonable detail of the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan.


        (l) Environmental. Promptly (but in no event more than five (5) Business
Days after the occurrence of each such event or matter) give written notice to
the Administrative Agent in reasonable detail of any pending Environmental
Liabilities against the Borrower, any Subsidiary or any of its properties in
excess of $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage).


(m) Other Information. With reasonable promptness upon any such request, such
additional information regarding the business, properties or financial
condition, or legal or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Credit Documents, as from time to time
reasonably requested by the Administrative Agent in connection with this
Agreement.


Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at http://www.cree.com or any other website address
provided to the Administrative Agent by the Borrower; provided that, upon the
Administrative Agent’s request, the Borrower shall provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
maintaining its copies of such documents.


The Credit Parties hereby acknowledge that (a) the Administrative Agent will
make available to the Lenders, including the Swingline Lender and Issuing
Lender, materials and/or information provided by or on behalf of the Credit
Parties hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Syndtrak or IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Credit Parties or their securities) (each, a “Public Lender”). The Credit
Parties hereby agree that they will use commercially reasonable efforts to
identify that portion of the
83



--------------------------------------------------------------------------------



Borrower Materials that may be distributed to the Public Banks and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Swingline Lender, the Issuing Lender and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Credit Parties or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.14); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated for Public Banks; and (z) the Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Lender.”


7.2 Preservation of Existence and Franchises.


        Except as otherwise permitted under Section 8.5, each Credit Party will,
and will cause each of its Subsidiaries to preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises reasonably
necessary for the conduct of its business; and comply with the provisions of all
documents pursuant to which such Credit Party or any Subsidiary is organized
and/or which govern such Credit Party’s or such Subsidiary’s continued existence
and with the requirements of all laws, rules, regulations and orders of any
governmental authority applicable to such Credit Party or any Subsidiary and/or
its business, other than to the extent and failure to do so could not reasonably
be expected to result in a Material Adverse Effect.


7.3 Books, Records and Inspections.


        Each Credit Party will, and will cause each of its Subsidiaries to,
maintain adequate books and records in accordance with GAAP consistently
applied, and permit any representative of the Administrative Agent or any
Lender, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of the Credit
Parties and their Subsidiaries; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 7.3 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense.


7.4 Compliance with Law.


        Each Credit Party will, and will cause each of its Subsidiaries to,
comply with all Requirements of Law to the extent that noncompliance could
reasonably be expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective Related
Parties with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.


7.5 Payment of Taxes.


        Each Credit Party will, and will cause each of its Subsidiaries to, pay
and discharge before they become delinquent any and all material taxes,
assessments and governmental charges or levies imposed
84



--------------------------------------------------------------------------------



upon it or any of its Property, including without limitation federal and state
income taxes and state and local property taxes and assessments (except (a) such
as Borrower or any Subsidiary may in good faith contest or as to which a bona
fide dispute may arise, and (b) for which Borrower or such Subsidiary has made
provision for eventual payment thereof in the event Borrower or such Subsidiary
is obligated to make such payment).


7.6 Insurance.


        Each Credit Party will, and will cause each of its Subsidiaries to,
maintain and keep in force, for each business in which the Borrower or any
Subsidiary is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to business
interruption, fire, extended coverage, public liability, flood, property damage
and workers’ compensation, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies similarly situated
in the industry. To the extent permitted under applicable laws, the
Administrative Agent shall be named (i) as lenders’ loss payee, as its interest
may appear with respect to any property insurance, and (ii) as additional
insured, as its interest may appear, with respect to any such liability
insurance, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments or other
evidence of insured status reasonably acceptable to the Administrative Agent to
be furnished to the Administrative Agent, that it will give the Administrative
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled, and such policies shall provide that no act or
default of the Credit Parties or any of their Subsidiaries or any other Person
shall affect the rights of the Administrative Agent or the Lenders under such
policy or policies. Within thirty (30) days of the Third Amendment Effective
Date (or such later date as agreed to by the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent certificates
of insurance with respect to any property insurance or liability insurance of
the Credit Parties and their Subsidiaries and endorsements or other evidence of
insured status as required by this Section 7.6.


7.7 Maintenance of Property.


        Each Credit Party will, and will cause each of its Subsidiaries to keep
all properties useful or necessary to such Credit Party’s or any Subsidiary’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained, except where the failure to do
so could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


7.8 [Reserved].


7.9 Use of Proceeds.


        The Borrower will use the proceeds of the Extensions of Credit solely
for the purposes set forth in Section 6.11(a). No Borrowing or any proceeds of
any Letter of Credit will be used in violation of any Sanctions or
Anti-Corruption Laws.


7.10 Financial Covenants.Asset Coverage Ratio.


        (a) Consolidated Total Leverage Ratio. As of the end of each fiscal
quarter of the Borrower, the Consolidated Total Net Leverage Ratio shall be less
than or equal to 4.50:1.0.
85



--------------------------------------------------------------------------------





        (b) Consolidated Senior Secured Leverage Ratio. As of the end of each
fiscal quarter of the Borrower, the Consolidated Senior Secured Leverage Ratio
shall be less than or equal to 3.25:1.0.


(c) Consolidated Interest Coverage Ratio. As of the end of each fiscal quarter
of the Borrower, the Consolidated InterestThe Asset Coverage Ratio shall be
greater than or equal to 3.00:1.0.1.25:1.00 at all times.


7.11 Additional Credit Parties.


        (a) Additional Subsidiaries. The Credit Parties will cause each of their
Material Domestic Subsidiaries (other than Foreign Subsidiary Holding
Companies), whether newly formed, after acquired or otherwise existing to
promptly (and in any event within forty-five (45) days thereafter, or such
longer period of time as agreed to by the Administrative Agent in its sole
discretion) to (A) become a “Guarantor” hereunder by way of execution of a
Joinder Agreement, (B) grant a security interest in all personal property owned
by such Material Domestic Subsidiary (subject to the exceptions set forth in the
Security Agreement) by delivering to the Administrative Agent a duly executed
supplement to each applicable Security Document or such other document as the
Administrative Agent shall deem reasonably appropriate for such purpose and (C)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
certified resolutions and other organizational and authorizing documents of such
Person, good standing certificates and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent. The Borrower may at any time, at its option, cause a
Non-Guarantor Subsidiary to execute and deliver to the Administrative Agent a
Joinder Agreement and otherwise comply with this Section 7.11(a).


        (b) Guaranties Relating to Other Debt. If any Non-Guarantor Subsidiary
(other than a Foreign Subsidiary Holding Company) shall give a guaranty or
become obligated under Support Obligations relating to any Indebtedness in
excess of $25,000,000, the Borrower will (A) promptly notify the Administrative
Agent and each Lender thereof and (B) within forty-five (45) days thereafter,
cause one or more of the Non-Guarantor Subsidiaries to become a “Guarantor”
hereunder by way of execution of a Joinder Agreement and to otherwise comply
with clause (a) hereof.


7.12 [Reserved].Perfected Liquid Securities.


So long as any amounts payable under any of the Credit Documents are outstanding
or any Letter of Credit is outstanding, the Borrower shall not withdraw any Cash
Equivalents or Marketable Securities from Perfected Liquid Securities unless the
Borrower is in compliance with the Asset Coverage Ratio set forth in Section
7.10 both before and after giving effect to such withdraw on a pro forma basis.


7.13 Further Assurances.


Upon the reasonable request of the Administrative Agent, promptly perform or
cause to be performed any and all acts and execute or cause to be executed any
and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens on the
Collateral that are
86



--------------------------------------------------------------------------------



duly perfected in accordance with the requirements of, or the obligations of the
Credit Parties under, the Credit Documents and all applicable Requirements of
Law.


Promptly following any request therefor, provide information and documentation
reasonably requested by any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation.


SECTION 8


NEGATIVE COVENANTS


        Each Credit Party hereby covenants and agrees that so long as any Credit
Document is in effect or any amounts payable under any of the Credit Documents
are outstanding or any Letter of Credit is outstanding, and until the
Commitments shall have terminated:


8.1 Indebtedness.


        The Credit Parties will not permit any Credit Party or any Subsidiary to
contract, create, incur, assume or permit to exist any Indebtedness, except:


(a) Indebtedness arising under this Credit Agreement and the other Credit
Documents;


(b) Indebtedness existing as of the Closing Date and set forth on Schedule
8.1(b) (and renewals, refinancings or extensions thereof on terms and conditions
no less favorable to the Credit Parties than such existing Indebtedness (taking
into account reasonable market conditions existing at such time) and in a
principal amount not in excess of that outstanding as of the date of such
renewal, refinancing or extension);


        (c) unsecured intercompany Indebtedness owing by a Credit Party or
Subsidiary to another Credit Party or Subsidiary (subject to the limitations set
forth in Section 8.6 in the case of the Credit Party or Subsidiary extending the
Indebtedness);


(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;


(e) except as expressly provided otherwise herein, Support Obligations of any
Credit party with respect to any Indebtedness of any Credit Party permitted
under this Section 8.1;


        (f) non-delinquent accounts payable, accrued expenses and other expenses
arising out of transactions (other than borrowing) in the ordinary course of
business on ordinary and customary trade terms;


87



--------------------------------------------------------------------------------



        (g) Indebtedness of the Foreign Subsidiaries in an aggregate amount not
to exceed at any time $50,000,000 (or such dollar equivalent (as determined in
the reasonable discretion of Administrative Agent) if the indebtedness is
denominated in another currency);


        (h) Indebtedness in connection with the endorsement and deposit of
checks in the ordinary course of business for collection;


        (i) Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;


(j) additional unsecured Funded Debt or unsecured Subordinated Debt of the
Credit Parties; provided that (i) the Borrower shall have delivered a Pro Forma
Compliance Certificate to the Administrative Agent demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that (x) the
Consolidated Total Leverage Ratio is less than or equal to 4.25 to 1.00 and (y)
the Credit Parties are in compliance with the financial covenantAsset Coverage
Ratio set forth in Section 7.10(c), in each case, calculated as if such Funded
Debt or Subordinated Debt had been incurred on the last day of the last
applicable measurement period described in Section 7.10 and (ii) if such Funded
Debt or Subordinated Debt (or related series of Funded Debt or Subordinated
Debt) is equal to or greater than $100,000,000, then, not less than five (5)
Business Days prior to entering into such Funded Debt or Subordinated Debt, the
Borrower shall have delivered to the Administrative Agent, such Pro Forma
Compliance Certificate demonstrating compliance with this clause (j);


        (k) other Indebtedness of any Credit Party which does not exceed in the
aggregate at any time outstanding the greater of (i) $100,000,000 and (ii) as of
the time of incurrence, 5% of Consolidated Tangible Net Worth so long as (ix) no
Default or Event of Default has occurred and is continuing and (iiy) the
Borrower has delivered a Pro Forma Compliance Certificate to the Administrative
Agent demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that (A) the Consolidated Total Leverage Ratio is less
than or equal to 4.50 to 1.00 and (B) the Credit Parties are in compliance with
the financial covenantsAsset Coverage Ratio set forth in Section 7.10; and


        (l) any Permitted Convertible Indebtedness.


8.2 Liens.


        The Credit Parties will not permit any Credit Party or any Subsidiary to
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or after acquired, except for Permitted
Liens.


8.3 [Reserved].




8.4 Consolidation, Merger, Sale or Purchase of Assets, etc.


        (a) The Credit Parties will not permit any Credit Party or any
Subsidiary to enter into any transaction of merger or consolidation, except that


88



--------------------------------------------------------------------------------



        (i) any Person may merge into the Borrower or any Credit Party in
connection with a Permitted Acquisition; provided that (A) if the Borrower is a
party to such transaction, the Borrower shall be the surviving entity, (B) if a
Guarantor is a party to such transaction and the Borrower is not a party to such
transaction, a Guarantor shall be the surviving entity, and (C) in all other
cases, if a Domestic Subsidiary is a party to such transaction, a Domestic
Subsidiary shall be the surviving entity and such Domestic Subsidiary shall take
such actions as may be necessary for compliance with the provisions of Section
7.11;


        (ii) any (x) Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Credit Party or Subsidiary, (y) any Domestic Subsidiary that is not a Credit
Party may be merged, amalgamated or consolidated with or into, or be liquidated
into, any Domestic Subsidiary or Credit Party; and (z) any Credit Party (other
than the Borrower) may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Credit Party; and


(iii) a Subsidiary may enter into a transaction of merger or consolidation in
connection with an Asset Disposition with respect to such Subsidiary permitted
under Section 8.5.


        (b) No Credit Party shall make any Acquisition, unless such Acquisition
is permitted under Section 8.6.


8.5 Asset Dispositions.


        The Credit Parties will not permit any Credit Party or any Subsidiary to
make any Asset Disposition, except


        (a) the license of any intellectual property or related rights of the
Credit Parties in the ordinary course of business consistent with prior
practices;


(b) the Borrower and its Subsidiaries may dispose of assets in an aggregate
amount not to exceed 515% of Consolidated Total Assets in any fiscal year;
provided, however that for purposes of complying with this Section 8.5(b), any
transfer or sale of any intellectual property and related rights shall be valued
at the greater of (i) the book value of such assets, or (ii) the transaction
value related to the transfer or sale of such assets;


(c) the sale, lease or disposition of machinery and equipment if the proceeds of
such sale, lease or other disposition are reinvested within ninety (90) days in
the same or similar Property of the Credit Parties and their Subsidiaries; or


(d) (i) any Subsidiary that is a Foreign Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Credit Party or Subsidiary, (ii) any
Domestic Subsidiary that is not a Credit Party may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Domestic Subsidiary or Credit Party, (iii)
any Credit Party may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to any other Credit
Party, and (iv) any Credit Party or Subsidiary may make investments permitted by
Section 8.6; and
89



--------------------------------------------------------------------------------





(e) any termination or unwind of a Permitted Bond Hedge Transaction.


8.6 Advances, Investments and Loans.


        The Credit Parties will not permit any Credit Party to make any
Investment in or to any Person except for Permitted Investments.


8.7 Amendments Relating to Other Debt.


Without the prior written consent of the Required Lenders, the Credit Parties
will not permit any Credit Party or any Subsidiary to, after the issuance
thereof, amend or modify, or permit any amendment to or modification of, any of
the terms of any Subordinated Debt in a manner materially adverse to the
interests of the Lenders.


8.8 Transactions with Affiliates.


The Credit Parties will not permit any Credit Party or any Subsidiary to enter
into any transaction or series of transactions, whether or not in the ordinary
course of business, with any officer, director, shareholder, Subsidiary or
Affiliate of such Person other than (a) transactions among the Credit Parties,
(b) reasonable and customary officer, director and employee compensation
(including bonuses) and other benefits (including retirement, health and other
benefit plans, and the funding thereof) and the reimbursement of expenses of
officers, directors and employees and (c) except as otherwise specifically
limited in this Credit Agreement, other transactions which are on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate and are either entered into in
the ordinary course of such Person’s business or approved by a majority of the
Borrower’s directors who are disinterested in the transaction.


8.9 Ownership of Subsidiaries.


        Except as permitted by Sections 8.4 and 8.5, the Credit Parties will not
permit any Credit Party to sell, transfer or otherwise dispose of, any shares of
Capital Stock of any Subsidiaries or permit any Subsidiaries to issue, sell or
otherwise dispose of, any shares of Capital Stock of any Subsidiary to any
Person other than the Borrower or a Subsidiary. The Borrower will not create,
form or acquire, nor will it permit any of its Subsidiaries to create, form or
acquire, any Subsidiary, unless such Subsidiary is either promptly joined as an
Additional Credit Party pursuant to the requirements of Section 7.11, if such
joinder is required thereby.


8.10 Fiscal Year.


        The Credit Parties will not permit any Credit Party or any Subsidiary to
make any change in its fiscal year (other than in ordinary course consistent
with past practices) or to amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational document) or bylaws (or
other similar document) in a manner materially adverse to the interests of the
Lenders as determined in good faith by the applicable Credit Parties or
Subsidiaries.


8.11 Subsidiary Dividends.
90



--------------------------------------------------------------------------------





        The Credit Parties will not permit any Credit Party to enter into,
assume or otherwise become subject to, or permit any of their respective
Subsidiaries to enter into, assume or otherwise become subject to, any agreement
prohibiting or otherwise restricting the payment of dividends by any of the
Borrower’s Subsidiaries.


8.12 Restricted Payments.


        The Credit Parties will not make, or permit any Credit Party or any
Subsidiary to make, any Restricted Payment, except:


(a) Subsidiaries of the Borrower may make Restricted Payments to the Borrower or
another Subsidiary;


(b)(i) the Borrower may make the Restricted Payments authorized by its Board of
Directors and publicly announced prior to the Closing Date, and (ii) the
Borrower may make other Restricted Payments to its shareholders; provided, that
(x) no Event of Default or event which, with notice or the passage of time, will
constitute an Event of Default has occurred and is continuing or will result
therefrom, and (y) the Consolidated Total Leverage Ratio is less than or equal
to 4.25 to 1.00, and the Borrower is in compliance with the financial
covenantsAsset Coverage Ratio set forth in Section 7.10 after giving effect to
such Restricted Payment on a pro forma basis as if such Restricted Payment were
made on the first day of the last applicable measurement period described in
Section 7.10, (and (A) with respect to Section 7.10(a), such covenant level
shall be less than or equal to 4.25 to 1.0 for purposes of this Section and (B)
with respect to Section 7.10(b), such covenant level shall be less than or equal
to 3.00 to 1.0 for purposes of this Section), and (z) the Credit Parties’
Liquidity, after giving effect to such Restricted Payment, equals or exceeds
$500,000,000; provided, however that if such Restricted Payment (or related
series of Restricted Payments) is equal to or greater than $100,000,000, then,
not less than five (5) Business Days prior to such Restricted Payment,, and the
Borrower shall be required to deliver to the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, a Pro Forma a Compliance
Certificate, demonstrating the calculations to show compliance with (y) and (z)
above;


(c)the Borrower and its Subsidiaries may make Restricted Payments in respect of
employee stock ownership plans, stock incentive plans, deferred compensation
plans and similar employee benefit arrangements;


(d)the Borrower and its Subsidiaries may make regularly scheduled Restricted
Payments in respect of permitted Subordinated Debt in accordance with the
payment terms set forth in the applicable subordination agreement or
subordination provisions;


(e)so long as (x) no Event of Default or event which, with notice or the passage
of time, will constitute an Event of Default has occurred and is continuing or
will result therefrom and (y) the Consolidated Total Leverage Ratio is less than
or equal to 4.50 to 1.00, and the Borrower is in compliance with the financial
covenantsAsset Coverage Ratio set forth in Section 7.10 after giving effect to
such Restricted Payment on a pro forma basis as if such Restricted Payment were
made on the first day of the
91



--------------------------------------------------------------------------------



last applicable measurement period described in Section 7.10,, the Borrower may
pay the premium in respect of any Permitted Bond Hedge Transaction;


(f)so long as (x) no Event of Default or event which, with notice or the passage
of time, will constitute an Event of Default has occurred and is continuing or
will result therefrom and (y) the Consolidated Total Leverage Ratio is less than
or equal to 4.50 to 1.00, and the Borrower is in compliance with the financial
covenantsAsset Coverage Ratio set forth in Section 7.10 after giving effect to
such Restricted Payment on a pro forma basis as if such Restricted Payment were
made on the first day of the last applicable measurement period described in
Section 7.10,, the Borrower may make cash payments upon exercise and settlement
or termination of any Permitted Warrant Transaction; and


(g)so long as (x) no Event of Default or event which, with notice or the passage
of time, will constitute an Event of Default has occurred and is continuing or
will result therefrom, and (y) the Consolidated Total Leverage Ratio is less
than or equal to 4.50 to 1.00, and the Borrower is in compliance with the
financial covenantsAsset Coverage Ratio set forth in Section 7.10 after giving
effect to such Restricted Payment on a pro forma basis as if such Restricted
Payment were made on the first day of the last applicable measurement period
described in Section 7.10, and (z) the Credit Parties’ Liquidity, after giving
effect to such Restricted Payment, equals or exceeds $500,000,000,, the Borrower
may (1) optionally redeem any Permitted Convertible Indebtedness and (2) upon
conversion of any Permitted Convertible Indebtedness, make cash payments in
excess of the aggregate principal amount of such Permitted Convertible
Indebtedness.


8.13 Change in Nature of Business.


        The Credit Parties will not make, or permit any Credit Party or any
Subsidiary to engage in any material line of business substantially different
from those lines of business conduction by the Credit Parties on the date hereof
or any business substantially related or incidental thereto.


8.14 Anti-Corruption Laws; Sanctions.


The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective Related Parties shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or the European
Union, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.


8.15 No Further Negative Pledges.


        The Credit Parties will not, or permit any Credit Party or any
Subsidiary to enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien in favor of the
Administrative Agent for the benefit of the Secured Parties upon any of their
fee-owned real property, deposit accounts or securities accounts, whether now
owned or hereafter acquired, except (a)
92



--------------------------------------------------------------------------------



pursuant to this Agreement and the other Credit Documents, (b) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Third Amendment Effective Date and (c) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien).


SECTION 9


EVENTS OF DEFAULT


9.1 Events of Default.


        An Event of Default shall exist upon the occurrence of any of the
following specified events (each an “Event of Default”):


(a) Payment. Any Credit Party shall


         (i) default in the payment when due and in the currency required
hereunder of any principal of any of the Loans or of any reimbursement
obligations arising from drawings under Letters of Credit, or


(ii) default, and such default shall continue for three (3) or more Business
Days, in the payment when due and in the currency required hereunder of any
interest on the Loans or on any reimbursement obligations arising from drawings
under Letters of Credit, or of any Fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith or therewith; or


(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; or


(c) Covenants. Any Credit Party shall


         (i) default in the due performance or observance of any term, covenant
or agreement contained in Sections 7.1, 7.2, 7.9, 7.10, 7.11 or Section 8,
inclusive, or


         (ii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) of this Section 9.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least thirty (30) days after the earlier of a Responsible Officer becoming aware
of such default or notice thereof by the Administrative Agent; or


        (d) Other Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
rights, powers and privileges purported to be created thereby, or any Credit
Party shall so state in writing, in any case other than in accordance with the
terms thereof or any Credit Document shall for any reason cease to create a
valid and perfected first
93



--------------------------------------------------------------------------------



priority Lien (subject to Permitted Liens) on, or security interest in, any of
the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof; or


        (e) Guaranties. The guaranty given by any Guarantor (including any
Additional Credit Party) hereunder or any material provision thereof shall cease
to be in full force and effect, in any case other than in accordance with the
terms thereof, or any Guarantor (including any Additional Credit Party) or any
Person acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under such guaranty; or


        (f) Bankruptcy Event. Any Bankruptcy Event shall occur with respect to
the Borrower or any Subsidiary; or


        (g) Defaults under Other Agreements. With respect to any Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) in excess of
$50,000,000 in the aggregate for the Credit Parties and Subsidiaries, taken as a
whole, (i) any Credit Party or any Subsidiary shall (A) default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to any such Indebtedness, or (B) default in the observance or performance
relating to such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event or condition shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or permit the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause, any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof (other than,
in the case of clause (i) or clause (ii) above, (x) any event that permits
holders of any Permitted Convertible Indebtedness to convert such Indebtedness
or (y) the conversion of any Permitted Convertible Indebtedness, in either case,
into common stock of the Borrower (or other securities or property following a
merger event, reclassification or other change of the common stock of the
Borrower), cash or a combination thereof, in any case, to the extent permitted
under this Agreement); or


        (h) Judgments. One or more judgments or decrees shall be entered against
the any Credit Party or any Subsidiary involving a liability of $10,000,000 or
more in the aggregate (to the extent not paid or fully covered by insurance
provided by a carrier who has acknowledged coverage) and any such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within sixty (60) days from the entry thereof; or


        (i) ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
or any ERISA Affiliate under Title IV of ERISA in an aggregate amount in excess
of $10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $10,000,000; or


        (j) Ownership. There shall occur a Change of Control.


9.2 Acceleration; Remedies.


        Upon the occurrence of an Event of Default, and at any time thereafter
unless and until such Event of Default has been waived by the requisite Lenders
(pursuant to the voting procedures in Section
94



--------------------------------------------------------------------------------



11.6) or cured to the satisfaction of the requisite Lenders (pursuant to the
voting procedures in Section 11.6), the Administrative Agent may, and upon the
request and direction of the Required Lenders shall, by written notice to the
Borrower take any of the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the Credit
Parties, except as otherwise specifically provided for herein:


         (i) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.


         (ii) Acceleration. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by the Credit Parties to the
Administrative Agent and/or any of the Lenders hereunder to be due whereupon the
same shall be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Credit
Parties.


         (iii) Cash Collateral. Direct the Credit Parties to pay (and the Credit
Parties agree that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(f), they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then outstanding Letters of Credit in an amount equal to the maximum aggregate
amount which may be drawn under all Letters of Credits then outstanding.


         (iv) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Credit Documents including, without limitation,
all rights and remedies with respect to the Perfected Liquid Securities and
against a Guarantor and all rights of set-off.


Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid Fees and
other indebtedness or obligations owing to the Lenders hereunder shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders.


SECTION 10


ADMINISTRATIVE AGENT


10.1 Appointment and Authority.


Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo Bank to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and no Credit Party shall have rights as a third-party
beneficiary of any of such provisions.


95



--------------------------------------------------------------------------------



10.2 Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.


10.3 Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable Law; and


(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.6 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement,
96



--------------------------------------------------------------------------------



any other Credit Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.4 Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


10.5 Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more subagents appointed by the Administrative Agent. The Administrative
Agent and any such subagent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such subagent and to
the Related Parties of the Administrative Agent and any such subagent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


10.6 Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, and which shall be a U.S.
Person. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent, with the consent of the
Borrower (such consent not to be unreasonably withheld), meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall nonetheless become effective thirty (30) days following
receipt of such notice from the retiring Administrative Agent (the “Resignation
Effective Date”).


97



--------------------------------------------------------------------------------



If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (e) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.


With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (a) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lender under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section and Section 11.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its subagents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.


10.7 Non-Reliance on Administrative Agent and Other Lenders.


Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the Issuing Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this
98



--------------------------------------------------------------------------------



Credit Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.


10.8 No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the book managers,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.


10.9 Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Lender and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Lender and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Lender and the Administrative Agent under Sections 2.6(f) and (g), 3.5
and 11.5) allowed in such judicial proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.5
and 11.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Lender in any such proceeding.


10.10 Guaranty Matters.


The Lenders and the Issuing Lender irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person
99



--------------------------------------------------------------------------------



ceases to be a Material Domestic Subsidiary as a result of a transaction
permitted hereunder. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.


SECTION 11


MISCELLANEOUS


11.1 Notices; Effectiveness; Electronic Communications.


(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i) if to any Credit Party, the Administrative Agent, the Issuing Lender or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.1; and


(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Section 2 if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the
100



--------------------------------------------------------------------------------



intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.


(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.


(e) Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notice of Revolving Loan
Borrowing and Notice of Swingline Loan Borrowing) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, the Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
101



--------------------------------------------------------------------------------





11.2 Right of Set-Off; Adjustments; Payments Set Aside.


        (a) Upon the occurrence and during the continuance of any Event of
Default, each Lender (and each of its Affiliates) is hereby authorized at any
time and from time to time, to the fullest extent permitted by law but subject
to the rights of the Administrative Agent under any Credit Document (including
any deposit account or securities account control agreement), to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
(or any of its Affiliates) to or for the credit or the account of any Credit
Party against any and all of the obligations of such Person now or hereafter
existing under this Credit Agreement, under the Notes, under any other Credit
Document or otherwise, irrespective of whether such Lender shall have made any
demand hereunder or thereunder and although such obligations may be unmatured.
Each Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.


        (b) To the extent that any payment by or on behalf of any Credit Party
is made to the Administrative Agent, the Issuing Lender or any Lender, or the
Administrative Agent, the Issuing Lender or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
and the Issuing Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders and the Issuing Lender under clause (ii) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.


11.3 Successors and Assigns.


(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of their rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
102



--------------------------------------------------------------------------------



contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the other Credit Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LOC Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i) Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) on a non-pro
rata basis;


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


103



--------------------------------------------------------------------------------



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the Commitment subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and


(C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and


(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.


(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.


(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Credit Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
104



--------------------------------------------------------------------------------



Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.8, 3.11, 3.12, 11.5 and
11.9 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and LOC Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Credit Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (viii) of Section
11.6(a) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.6, 3.9, 3.11 and 3.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
105



--------------------------------------------------------------------------------



Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6, 3.9, 3.11 or 3.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower prior written consent, and such
Participant also shall not be entitled to the benefits of Section 3.11 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.11
as though it were a Lender.


(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.


(g) Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo Bank may, (i) upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as Issuing Lender and/or (ii) upon thirty (30) days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders (with any such Lender’s consent) a
successor Issuing Lender or Swingline Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Wells Fargo Bank as Issuing Lender or Swingline Lender, as the
case may be. If Wells Fargo Bank resigns as Issuing Lender, it shall retain all
the rights, powers, privileges and duties of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all LOC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.6(a)). If Wells
Fargo Bank resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.7. Upon the appointment of
a successor Issuing Lender and/or Swingline Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender or Swingline Lender, as the case may be,
and (2) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Wells Fargo Bank to
effectively assume the obligations of Wells Fargo Bank with respect to such
Letters of Credit.


11.4 No Waiver; Remedies Cumulative.
106



--------------------------------------------------------------------------------





        No failure or delay on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Administrative Agent or any
Lender and any of the Credit Parties shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle the Credit Parties to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.


11.5 Expenses; Indemnification; Damage Waiver.


(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates (including reasonable documented fees,
charges and legal expenses incurred in connection with the preparation,
negotiation, execution, delivery and administration of the Credit Agreement and
the other Credit Documents not to exceed the limitations set forth in the
Engagement Letter with amounts to be paid on the Closing Date, or any
amendments, modifications or waivers of any of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), any enforcement, investigation, litigation, proceeding, or
preparation of a defense in connection therewith), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender
(including the fees, charges and disbursements of counsel for the Administrative
Agent, any Lender, the Swingline Lender and the Issuing Lender, in connection
with the enforcement or protection of its rights (A) in connection with this
Credit Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit).


(b) Indemnification by the Credit Parties. The Credit Parties jointly and
severally shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, the Swingline Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including reasonable documented fees,
charges and legal expenses incurred for any Indemnitee in connection with the
preparation, negotiation, execution, delivery and administration of the
financing documentation, any enforcement, investigation, litigation, proceeding,
or preparation of a defense in connection therewith by one external counsel to
all such parties taken as a whole, and, in the case of a conflict of interest,
one additional external counsel to the affected parties taken as a whole (and,
if necessary, of one local counsel representing all such parties in any
jurisdiction)), and shall indemnify and hold harmless each Indemnitee from all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or
107



--------------------------------------------------------------------------------



instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Credit Documents
(including in respect of any matters addressed in Section 3.11), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Credit Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Credit Document, if such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Swingline Lender, the Issuing Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Swingline Lender, the Issuing Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Swingline Lender or the Issuing Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Swingline Lender or Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 3.14.


(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.


108



--------------------------------------------------------------------------------



(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.


        (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the Issuing Lender and the Swingline
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.


11.6 Amendments, Waivers and Consents.


        Neither this Credit Agreement nor any other Credit Document nor any of
the terms hereof or thereof may be amended, changed, waived, discharged or
terminated unless such amendment, change, waiver, discharge or termination is in
writing entered into by, or approved in writing by, the Required Lenders and the
Borrower nor may Collateral be released except as specifically provided herein
or in the Security Documents or in accordance with the provisions of this
Section, provided, however, that:


        (a) without the consent of each Lender affected thereby, neither this
Credit Agreement nor any other Credit Document may be amended to


         (i) extend the final maturity of any Loan, or any portion thereof, or
extend the final maturity of any reimbursement obligation, or any portion
thereof, arising from drawings under Letters of Credit,


         (ii) reduce the rate or extend the time of payment of interest (other
than as a result of waiving the applicability of any post-default increase in
interest rates) thereon or Fees hereunder,


         (iii) reduce or waive the principal amount of any Loan, or any portion
thereof, or reduce or waive the principal amount of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,


         (iv) increase the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or mandatory reduction in the Commitments shall not constitute a change
in the terms of any Commitment of any Lender),


         (v) release the Borrower or, except as the result of or in connection
with a dissolution, merger or disposition of a Credit Party permitted under
Section 8.4, release any Credit Party or all or substantially all of the other
Guarantors from its or their obligations under the Credit Documents,


         (vi) release (A) all or substantially all of the value of the
Collateral or (B) any Collateral consisting of Perfected Liquid Securities to
the extent such release would result in a violation of Section 7.10, in each
case without the written consent of all of the Lenders; provided that the
Administrative Agent may release any Collateral permitted to be released
pursuant to the terms of this Agreement or the Security Documents,


         (vii) amend, modify or waive any provision of this Section 11.6 or
Section 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 9.1(a), 11.2,
11.3, 11.5 or 11.9,


109



--------------------------------------------------------------------------------



         (viii) reduce any percentage specified in, or otherwise modify, the
definition of Required Lenders, or


         (ix) consent to the assignment or transfer by the Borrower, any Credit
Party or all or substantially all of the other Guarantors of any of its or their
rights and obligations under (or in respect of) the Credit Documents except as
permitted thereby; or


         (x) subordinate any of the Obligations to any other Indebtedness of the
Borrower or its Subsidiaries; or


         (xi) amend Section 7.10, the definitions of Asset Coverage Ratio or
Perfected Liquid Securities, or any component definition of any of the
foregoing, without the written consent of all of the Lenders;


(b) without the consent of the Administrative Agent, no provision of Section 10
may be amended; and


(c) without the consent of the Issuing Lender, no provision of Section 2.1(b),
2.2(a)(ii) or 2.6 may be amended.


        Notwithstanding the fact that the consent of all the Lenders is required
in certain circumstances as set forth above, (x) each Lender is entitled to vote
as such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.


        Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.


11.7 Counterparts.


        This Credit Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.


11.8 Headings.


110



--------------------------------------------------------------------------------



        The headings of the sections and subsections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Credit Agreement.


11.9 Survival.


        (a) All indemnities set forth herein, including, without limitation, in
Section 2.6(d), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
and this Credit Agreement, and all representations and warranties made by the
Credit Parties herein shall survive delivery of the Notes and the making of the
Loans hereunder.


        (b) All representations and warranties made hereunder and in any other
Credit Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.10 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.


        (a) This Agreement and the other Credit Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


        (b) The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.


        (c) The Borrower and each other Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable Law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by
111



--------------------------------------------------------------------------------



law. Nothing in this Agreement or in any other Credit Document shall affect any
right that the Administrative Agent, any Lender, any Issuing Lender or the
Swingline Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Credit Document against the Borrower or any other
Credit Party or its properties in the courts of any jurisdiction.


        (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 11.1. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Law.


        (e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.11 Severability.


        If any provision of any of the Credit Documents is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


11.12 Entirety.


        This Credit Agreement together with the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.


11.13 Binding Effect; Termination.


(a) This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by each Credit Party and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Credit Party, the Administrative Agent and each
Lender and their respective successors and assigns.


(b) The term of this Credit Agreement shall be until no Loans, LOC Obligations
or any other amounts payable hereunder or under any of the other Credit
Documents shall remain outstanding, no
112



--------------------------------------------------------------------------------



Letters of Credit shall be outstanding, all of the Commitments shall have
expired or been terminated and this Credit Agreement has been terminated.


11.14 Confidentiality.


Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to a written
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.


For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by such Credit
Party or any Subsidiary, provided that, in the case of information received from
a Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning a Credit Party or a Subsidiary, as the case may be, (b)
it has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.


Notwithstanding anything contained herein to the contrary, the Borrower agrees
that, each Arranger may, at its own expense, place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as such Arranger
may choose, and circulate similar promotional materials, after the Closing Date,
in the form of a “tombstone” or otherwise, containing information customarily
included in such advertisements and materials, including (i) the names of the
Borrower and its Subsidiaries, (ii) such Arranger’s and its affiliates’ titles
and roles in connection with the Commitments, and (iii) the amount, type and
closing date of the Commitments.


11.15 [Reserved].


        
113



--------------------------------------------------------------------------------



11.16 Conflict.


        To the extent that there is a conflict or inconsistency between any
provision hereof, on the one hand, and any provision of any Credit Document, on
the other hand, this Credit Agreement shall control.


11.17 USA PATRIOT Act Notice.


Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
respective Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act. The Credit Parties will provide any information reasonably
requested pursuant to this Section 11.17 to each Lender and to the
Administrative Agent.


        11.18 Replacement of Lenders.


If (i) any Lender requests compensation under Sections 3.6, 3.9 or 3.12, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.11,
(iii) a Lender (a “Non-Consenting Lender”) does not consent to a proposed
change, waiver, discharge or termination with respect to any Credit Document
that has been approved by the Required Lenders as provided in Section 11.6 but
requires unanimous consent of all Lenders or all Lenders directly affected
thereby (as applicable), (iv) any Lender is a Non-Extending Lender or (v) any
Lender is a Defaulting Lender (or would be a Defaulting Lender but for the
delivery by such Lender of the written notice described in clause (a) of the
definition of “Defaulting Lender” unless such notices have been delivered by the
Required Lenders), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.3), all of its
interests, rights and obligations under this Credit Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.3;


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LOC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.12 or payments required to be made pursuant to Section 3.11,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d) such assignment does not conflict with applicable Laws; and


114



--------------------------------------------------------------------------------



(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement lender, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
LOC Obligations and Swingline Loans pursuant to this Section 11.18 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


        11.19 No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent, the Arrangers and the Book Manager are arm’s-length
commercial transactions between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Book Manager, on the other hand, (B) each of the Credit Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) each of the Credit Parties is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Arranger and the Book Manager each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Credit Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor any Arranger
nor the Book Manager has any obligation to the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Arrangers, the Book Manager
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent nor any Arranger nor
the Book Manager has any obligation to disclose any of such interests to the
Credit Parties and their respective Affiliates. To the fullest extent permitted
by Law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers and the Book Manager
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


        11.20 EEA Financial Institutions.


        Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
115



--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(v)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEAthe applicable Resolution
Authority.


        11.2021 Acknowledgement Regarding any Supported QFCs.


To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
1.As used in this Section 11.20, the following terms have the following
meanings:
116



--------------------------------------------------------------------------------



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


        11.22 Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:


(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
117



--------------------------------------------------------------------------------





(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Credit Agreement, any Loan Document or any
documents related to hereto or thereto),


(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Loan Document Obligations),


(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Credit Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Credit Agreement.


(c) The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, (ii) may recognize a gain if
it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees,
118



--------------------------------------------------------------------------------



commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker's acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.


(d) The Borrower represents and warrants that it is not (and will not be) using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.


[Signature Pages to Follow]


119



--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart
of this Credit Agreement to be duly executed and delivered as of the date first
above written.




BORROWER:    CREE, INC.,
            a North Carolina corporation


By:     
Name:
Title:


GUARANTORS:   E-CONOLIGHT LLC,
a Delaware limited liability company


By:     
Name:
Title:








             



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:  WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent, Issuing Lender, Swingline Lender and as
a Lender


By:     
Name:
Title:




LENDERS    [_______________________],
            in its capacity as a Lender


By:     
Name:
Title:













--------------------------------------------------------------------------------




ANNEX B


Amended Schedules and Exhibits to Credit Agreement


See attached.







--------------------------------------------------------------------------------




Schedule 2.1


Commitments



Lender
Revolving Committed
Amount
Revolving Commitment PercentageWells Fargo Bank, National
Association$23,437,500.0018.750000000%BMO Harris Bank,
N.A.$19,531,250.0015.625000000%PNC Bank National
Association$19,531,250.0015.625000000%Truist Bank (as successor by merger to
SunTrust Bank)$19,531,250.0015.625000000%U.S. Bank National
Association$19,531,250.0015.625000000%Bank of America,
N.A.$9,114,583.337.291666664%Citibank, N.A.$9,114,583.337.291666664%First
Horizon Bank$5,208,333.344.166666672%Total$125,000,000100.0%








--------------------------------------------------------------------------------




Schedule 2.2(a)(i)
Form of Notice of Revolving Loan Borrowing
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re: Credit Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of January 9, 2015 among
Cree, Inc., a North Carolina corporation, the Guarantors identified therein, the
Lenders identified therein, and Wells Fargo Bank, National Association, as
Administrative Agent. Terms used herein but not otherwise defined herein shall
have the meanings provided to such terms in the Credit Agreement.
Ladies and Gentlemen:
The undersigned hereby gives notice pursuant to Section 2.2(a)(i) of the Credit
Agreement that it requests a Revolving Loan Borrowing under the Credit Agreement
and in connection therewith sets forth below the terms on which such Revolving
Loan Borrowing is requested to be made:
(A) Date of Borrowing (which is a Business Day)   
(B) Principal amount of Borrowing   
(C) Interest rate basis   
(D) Interest Period for Eurocurrency Rate Loans
and the last day thereof   


In accordance with the requirements of Section 5.2 of the Credit Agreement, the
Borrower hereby represents and warrants that the conditions precedent set forth
in Section 5.2 of the Credit Agreement have been satisfied as of the date
hereof.
The amount of Perfected Liquid Securities as of the date hereof is $[______] (as
set forth in more detail on Exhibit A attached hereto).
CREE, INC.,
as Borrower




By: 
Name:
Title:







--------------------------------------------------------------------------------




Exhibit A
Perfected Liquid Securities
See attached.







--------------------------------------------------------------------------------




Schedule 2.2(a)(ii)
Form of Notice of Swingline Loan Borrowing
Wells Fargo Bank, National Association, as Swingline Lender
1525 West W.T. Harris Blvd.
MACD1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services


Re: Credit Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of January 9, 2015 among
Cree, Inc., a North Carolina corporation, the Guarantors identified therein, the
Lenders identified therein, and Wells Fargo Bank, National Association, as
Administrative Agent. Terms used herein but not otherwise defined herein shall
have the meanings provided to such terms in the Credit Agreement.
Ladies and Gentlemen:
The undersigned hereby gives notice pursuant to Section 2.2(a)(ii) of the Credit
Agreement that it requests a Swingline Loan Borrowing under the Credit Agreement
and in connection therewith sets forth below the terms on which such Swingline
Loan Borrowing is requested to be made:
(A) Date of Borrowing (which is a Business Day)  
(B) Principal amount of Borrowing  
(C) Interest rate basis (Base Rate or Daily LIBOR Rate)  
In accordance with the requirements of Section 5.2 of the Credit Agreement, the
Borrower hereby represents and warrants that the conditions precedent set forth
in Section 5.2 of the Credit Agreement have been satisfied as of the date
hereof.
The amount of Perfected Liquid Securities as of the date hereof is $[______] (as
set forth in more detail on Exhibit A attached hereto).


CREE, INC.,
as Borrower




By: 
Name:
Title:







--------------------------------------------------------------------------------




Exhibit A
Perfected Liquid Securities
See attached.









--------------------------------------------------------------------------------




Schedule 7.1(c)


[Form of] Officer’s Compliance Certificate
For the month ended __________, 20__.
Pursuant to that Credit Agreement (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”; all capitalized terms used
herein shall have the meanings given to such terms in the Credit Agreement)
dated as of January [__], 2015 among Cree, Inc., a North Carolina corporation,
the Guarantors identified therein, the Lenders identified therein, and Wells
Fargo Bank, National Association, as Administrative Agent, the undersigned, the
[Chief Executive Officer][President][Chief Financial
Officer][Treasurer][Controller] of the Borrower, hereby certifies to the
Administrative Agent and the Lender that, to the best of [his][her] knowledge
and belief:


a.Attached hereto on Schedule A are detailed calculations demonstrating
compliance by the Borrower with the Asset Coverage Ratio contained in Section
7.10 of the Credit Agreement as of the last Business Day of the calendar month
referred to above.


b.No Default or Event of Default exists under the Credit Agreement.1


This __ day of __________, 20__.
CREE, INC.,
as Borrower
By: 
Name:
Title:




Schedule A


ACR Calculations
As of: [____ __], 20[__]








1 If any Default or Event of Default does exist, then add the following
statement before the period: “except as set forth in a separate attachment to
this Compliance Certificate, which specifies the nature and extent thereof and
the action the Borrower proposes to take with respect thereto

